Exhibit 10.1

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

LICENSE AGREEMENT

This License Agreement (this “Agreement”) is dated as of September 5, 2017 (the
“Effective Date”) by and between Presage Biosciences, Inc., a corporation
organized under the laws of Delaware and having a place of business at 530
Fairview Avenue North, Suite 1000, Seattle, WA 98109 (“Presage”), and MEI
Pharma, Inc., a corporation organized under the laws of the state of Delaware
and having a place of business at 3611 Valley Centre Drive, Suite 500, San
Diego, CA 92130 (“MEI”). Presage and MEI may be referred to herein as a “Party”
or, collectively, as the “Parties.”

RECITALS:

WHEREAS, Presage is a pharmaceutical company engaged in, among other activities,
the development of the Compound;

WHEREAS, MEI is engaged in the research, development, manufacturing and
commercialization of pharmaceutical products and is interested in developing and
manufacturing the Compound and Product and commercializing Product; and

WHEREAS, MEI desires to license from Presage and Presage wishes to license to
MEI, on an exclusive basis, the right to develop and manufacture the Compound
and Product and commercialize Product in the Field in the Territory on the terms
and conditions set forth below.

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

 

1.1 “Adverse Event” means any serious untoward medical occurrence in a patient
or subject who is administered Product, but only if and to the extent that such
serious untoward medical occurrence is required under Laws to be reported to
applicable Regulatory Authorities.

 

1.2 “Affiliate” means a Person that controls, is controlled by or is under
common control with another Person, but only for so long as such control exists.
For the purposes of this Section 1.2, the word “control” (including, with
correlative meaning, the terms “controlled by” or “under the common control
with”) means the power, either directly or indirectly through one or more
intermediaries, to affirmatively direct the management and policies of such
Person or entity, whether by the ownership of more than fifty percent (50%) (or
such lesser percentage that is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of the voting stock of such entity, or
by contract or otherwise.

 

1



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

 

1.3 “Bankruptcy Event” means, with respect to a Party: (a) voluntary or
involuntary proceedings by or against such Party are instituted in bankruptcy
under any insolvency Law, which proceedings, if involuntary, shall not have been
dismissed within 60 days after the date of filing; (b) a receiver or custodian
is appointed for such Party; (c) proceedings are instituted by or against such
Party for corporate reorganization, dissolution, liquidation or winding-up of
such Party, which proceedings, if involuntary, shall not have been dismissed
within 60 days after the date of filing; or (d) substantially all of the assets
of such Party are seized or attached and not released within 60 days thereafter.

 

1.4 “Business Day” means a day other than Saturday or Sunday on which banking
institutions in California are open for business.

 

1.5 “Calendar Quarter” means each three (3) month period commencing January 1,
April 1, July 1 or October 1 of any year; provided, however, that (a) the first
Calendar Quarter of the Term shall extend from the Effective Date to the end of
the first full Calendar Quarter thereafter, and (b) the last Calendar Quarter of
the Term shall end upon the expiration or termination of this Agreement.

 

1.6 “Calendar Year” means the period beginning on the 1st of January and ending
on the 31st of December of the same year; provided, however, that (a) the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the same year and (b) the last Calendar Year of the Term shall
commence on January 1 of the Calendar Year in which this Agreement expires or
terminates and end on the date of expiration or termination of this Agreement.

 

1.7 “Change of Control” means, with respect to a Person: (a) a transaction or
series of related transactions that results in the sale or other disposition of
all or substantially all of such Person’s assets; or (b) a merger or
consolidation in which such Person is not the surviving corporation or in which,
if such Person is the surviving corporation, the shareholders of such Person
immediately prior to the consummation of such merger or consolidation do not,
immediately after consummation of such merger or consolidation, possess,
directly or indirectly through one or more intermediaries, a majority of the
voting power of all of the surviving entity’s outstanding stock and other
securities and the power to elect a majority of the members of such Person’s
board of directors; or (c) a transaction or series of related transactions
(which may include a tender offer for such Person’s stock or the issuance, sale
or exchange of stock of such Person) if the shareholders of such Person
immediately prior to the initial such transaction do not, immediately after
consummation of such transaction or any of such related transactions, own,
directly or indirectly through one or more intermediaries, stock or other
securities of the entity that possess a majority of the voting power of all of
such Person’s outstanding stock and other securities and the power to elect a
majority of the members of such Person’s board of directors.

 

1.8

“Combination Product” means a Product that: (a) includes one or more active
ingredients in addition to the Compound, for which no royalty would be due
hereunder if such item(s) were sold separately; or (b) is [*CONFIDENTIAL*] with
one or more

 

2



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  products, devices, pieces of equipment or components, in each case, for which
no royalty would be due hereunder if such item(s) were sold separately; and
provided that, in any event, such Product and the applicable items described in
(a) and/or (b), as applicable, [*CONFIDENTIAL*]

 

1.9 “Commercialization” or “Commercialize” means any and all activities
undertaken before and after Regulatory Approval of a MAA for the Product and
that relate to the marketing, promoting, distributing, importing or exporting
for sale, offering for sale, and selling of the Product, and interacting with
Regulatory Authorities regarding the foregoing.

 

1.10 “Commercially Reasonable Efforts” means with respect to the efforts to be
expended by a Party with respect to any objective, such reasonable, diligent,
and good faith efforts as [*CONFIDENTIAL*] Party would normally use to
accomplish a similar objective under similar circumstances for such Party’s
benefit, consistent with the exercise of its prudent scientific and business
judgment, and considering a product at a similar stage in its product life as
the Product and having profit potential and strategic value comparable to that
of the Product, taking into account, without limitation, commercial, legal and
regulatory factors, target product profiles, product labeling, past performance,
the regulatory environment and competitive market conditions in the therapeutic
area, safety and efficacy of the Product, the strength of its proprietary
position and such other factors as [*CONFIDENTIAL*] Party may reasonably
consider, all based on conditions then prevailing.

 

1.11 “Compound” means (a) the compound known internally at Presage as P1446A-05
or Voruciclib, the chemical structure of which is set forth on Schedule 1.11
(“Voruciclib”), (b) any other cyclin-dependent kinase inhibitor compound that is
covered (specifically or generally by reference to a Chemical Formula) by (i) a
claim of any of the Presage Patents or (ii) a Chemical Formula disclosed in any
of the Presage Patents; and (c) [*CONFIDENTIAL*]. For such purposes, a “Chemical
Formula” shall mean (i) [*CONFIDENTIAL*] (ii) [*CONFIDENTIAL*]. An “Example
Compound” is a Chemical Formula disclosed in any of the Presage Patents that is
not covered and has never been covered by a Valid Claim of a Presage Patent.

 

1.12 “Confidential Information” of a Party, means information relating to the
business, operations or products of a Party or any of its Affiliates, including
any Know-How, that such Party discloses to the other Party under this Agreement,
or otherwise becomes known to the other Party by virtue of this Agreement;
provided, that, for purposes of this Agreement, and regardless of the Party
initially disclosing the same, information relating solely to Compound and/or
Product (“Product Information”) shall be deemed to be Confidential Information
received by both Parties and the restrictions on use and disclosure of such
Product Information in Sections 7.1 and 7.2 shall be deemed to apply to each
Party as a receiving Party, regardless of which Party initially generated and
disclosed the information to the other Party in connection with this Agreement.

 

1.13

“Controlled” means, with respect to (a) Patent Rights, (b) Know-How or
(c) biological, chemical or physical material, that a Party or one of its
Affiliates owns or has a license or

 

3



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  sublicense to such Patent Rights, Know-How or material (or in the case of
material, has the right to physical possession of such material) and has the
right and ability to grant a license or sublicense to, or assign its right,
title and interest in and to, such Patent Rights, Know-How or material as
provided for in this Agreement without violating the terms of any agreement or
other arrangement with any Third Party.

 

1.14 “Cover” means, with respect to any subject matter, that the manufacturing,
using, selling, or offering for sale of such subject matter would, but for a
license granted in this Agreement under the Presage Patents, infringe a claim of
a Patent Right in the country in which the activity occurs. 

 

1.15 “Development” or “Develop” means, with respect to Compound and Product, the
performance of all research, pre-clinical and clinical development (including
toxicology, pharmacology, test method development and stability testing, process
development, formulation development, quality control development, statistical
analysis), clinical trials, manufacturing and regulatory activities that are
required to obtain Regulatory Approval of Product in the Territory.

 

1.16 “Development Costs” shall mean internal costs and/or Out-of-Pocket
Expenses, in each case, to the extent documented and actually incurred by MEI in
conducting Development prior to entry into a given Outlicensing Transaction,
including (a) costs of patent filing, prosecution, and/or maintenance and
(b) costs incurred in performing Development activities in accordance with this
Agreement, and (c) costs to manufacture or obtain supplies of Compound and/or
Product. For clarity, Development Costs do not include costs incurred in the
development of non-Compound/Product assets; however, to the extent that costs
are incurred that benefit both Compound and/or Product and other assets, then
Development Costs will include a reasonable apportionment of such costs proposed
by MEI and agreed to by Presage (such agreement not to be unreasonably withheld,
conditioned or delayed). For clarity, Development Costs do not include
[*CONFIDENTIAL*].

 

1.17 “EMA” means the European Medicines Agency or a successor agency thereto.

 

1.18 “European Union” or “EU” means the European Union, as may be redefined from
time to time.

 

1.19 “Existing Third Party Agreement” means the agreement set forth on Schedule
1.19.

 

1.20 “FDA” means the United States Food and Drug Administration or a successor
federal agency thereto.

 

1.21 “Field” means all uses and applications.

 

1.22 “First Commercial Sale” means, on a country-by-country basis, the first
commercial transfer or disposition for value of Product in such country to a
Third Party by MEI or any of its Affiliates or Limited Sublicensees.

 

4



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

 

1.23 “First Indication” means the use of Product for the treatment, prevention,
palliation or cure of [*CONFIDENTIAL*].

 

1.24 “GAAP” means generally accepted accounting principles in the U.S., as such
accounting standards may be amended from time to time.

 

1.25 “Governmental Body” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (d) multi-national or supranational organization or body; or
(e) individual, entity, or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.

 

1.26 “IND” means an investigational new drug application submitted to applicable
Regulatory Authorities before the commencement of clinical trials in a given
jurisdiction, including its equivalent, including a clinical trial application
in the European Union.

 

1.27 “Know-How” means any: (a) scientific or technical information, results and
data of any type whatsoever, in any tangible or intangible form whatsoever, that
is not in the public domain or otherwise publicly known, including discoveries,
inventions, trade secrets, devices, databases, practices, protocols, regulatory
filings, methods, processes (including manufacturing processes, specification
and techniques), techniques, concepts, ideas, specifications, formulations,
formulae, data (including pharmacological, biological, chemical, toxicological,
clinical and analytical information, quality control, trial and stability data),
case reports forms, medical records, data analyses, reports, studies and
procedures, designs for experiments and tests and results of experimentation and
testing (including results of research or development), summaries and
information contained in submissions to and information from ethical committees,
or Regulatory Authorities, and manufacturing process and development
information, results and data, whether or not patentable, all to the extent not
claimed or disclosed in a patent or patent application; and (b) compositions of
matter, assays, animal models and physical, biological or chemical material,
including drug substance samples, intermediates of drug substance samples, drug
product samples and intermediates of drug product samples. The fact that an item
is known to the public shall not be taken to exclude the possibility that a
compilation including the item, and/or a development relating to the item, is
(and remains) not known to the public. “Know-How” includes any rights including
copyright, database or design rights protecting such Know-How. “Know-How”
excludes Patent Rights.

 

1.28 “Knowledge” means, with respect to a matter that is the subject of a given
representation, or warranty of Presage, the knowledge, information or belief of
any officer or director of Presage, or such other employee of Presage who would
reasonably be expected to have knowledge of the matter in question, has, after
making reasonable inquiry into the relevant subject matter. “Knowingly” means
with Knowledge.

 

5



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

 

1.29 “Law” or “Laws” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the binding effect of law of any
Governmental Body.

 

1.30 “Limited Sublicensee” means a Sublicensee that is not a counterparty to an
Outlicensing Transaction.

 

1.31 “MAA” means a Marketing Authorization Application submitted pursuant to the
requirements of the FDA, as more fully defined in 21 U.S. C.F.R.§ 314.3 et seq,
and any equivalent application seeking Marketing Approval for a pharmaceutical
product submitted in any country in the Territory, including all additions,
deletions or supplements thereto.

 

1.32 “Major Market” means each of the [*CONFIDENTIAL*].

 

1.33 “MEI Competitor” means any company that (itself or through an Affiliate) is
developing or commercializing a product for the [*CONFIDENTIAL*].

 

1.34 “NDA” means a New Drug Application submitted pursuant to the requirements
of the FDA, as more fully defined in 21 U.S. CFR.§ 314.3 et seq, and any
equivalent application submitted in any country in the Territory, including a
European Marketing Authorization Application, together, in each case, with all
additions, deletions or supplements thereto.

 

1.35 “Net Sales” means the gross amounts actually received by MEI or any of its
Affiliates or Limited Sublicensees (each, a “Selling Party”) for sales of
Product to Third Party customers of such Product, less reasonable and customary
deductions for the following items incurred with respect to the sale to such
customers: (a) credits by reason of rejections, defects, recalls or returns,
allowances, discounts and rebates to the customer (including those granted to
managed-care entities and government agencies as well as entities that manage
patient drug benefits); (b) freight and insurance costs on shipments to the
customer; (c) trade, quantity or cash discounts allowed to the customer on the
sale; and (d) sales, value-added and other direct taxes (including customs,
duties and other similar governmental charges) incurred on the sale.

If a sale or other disposition with respect to Product is not at arm’s length,
then the Net Sales from such sale or other disposition shall be the arm’s length
fair market value of the Product, which will mean the Selling Party’s average
sales price of such Product for the calendar quarter in the country in which in
the sale took place.

If a Product under this Agreement is sold in the form of a Combination Product,
then Net Sales for such Combination Product for purposes of calculating the
royalties payable by MEI to Presage pursuant to Section 5.4 and the achievement
of sales milestones pursuant to Section 5.3(c) shall be determined on a
country-by-country basis by multiplying the Net Sales of the Combination Product
by the fraction A/(A + B), where “A” is the average gross selling price during
the previous calendar quarter of such Product sold separately and “B” is the
gross selling price during the previous calendar quarter of the additional
therapeutically active ingredient(s), or other product(s) or service(s). In the

 

6



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

event that separate sales of such Product or such additional therapeutically
active ingredient, or other product or service were not made during the previous
calendar quarter, then the Net Sales shall be reasonably allocated by MEI
between such Licensed Product and such therapeutically active ingredient(s), or
other product(s) or service(s) based upon their relative values.

For clarity, sales of Product by MEI or any of its Affiliates or Sublicensees to
another of these entities for resale by such entity to a Third Party shall not
be deemed a sale for purposes of this definition of “Net Sales”, but the
subsequent resale of Product shall be a sale and included within the computation
of Net Sales (except in the case of a sale by a Sublicensee counterparty to an
Outlicensing Transaction in which case consideration due to Presage shall be
pursuant to Section 5.2). If a Product is sold or transferred for consideration
other than solely cash, the monetary value of such other consideration shall be
included in the calculation of Net Sales. Further, transfers or dispositions of
Product by a Selling Party: (i) in connection with patient assistance programs;
(ii) for charitable or promotional purposes; (iii) for preclinical, clinical,
regulatory or governmental purposes or under so-called “named patient” or other
limited access programs; or (iv) for use in any tests or studies reasonably
necessary to comply with any Law, regulation or request by a Regulatory
Authority shall not, in each case of (i) through (iv), be deemed sales of such
Product for purposes of this definition of “Net Sales” to the extent such
Selling Party does not receive consideration for such transfer or disposition in
excess of such Selling Party’s costs to manufacture or obtain such supplies.
“Net Sales” do not include sales of Products that contain only an Example
Compound.

 

1.36

“Outlicensing Revenue” shall mean payments (or equity received in lieu of a cash
payment) received by MEI or any of its Affiliates in connection with an
Outlicensing Transaction, including any upfront payments, license maintenance
fees, milestone payments or the like, as well as amounts received by MEI or any
of its Affiliates based on sales of Products (including earned royalties, profit
sharing payments and the like); provided, that “Outlicensing Revenue” does not
include: (a) amounts received as reimbursement of, or payment for, internal
costs and/or Out-of-Pocket Expenses, in each case, to the extent documented and
actually incurred by MEI in Developing Compound and/or Product following entry
into the Outlicensing Transaction, including costs of patent filing,
prosecution, maintenance, enforcement, and/or defense, and costs incurred in
performing of Development (including manufacturing process development) of the
Compound and/or Product and/or other services provided by MEI to the
counterparty to such Outlicensing Transaction as well as payments actually made
by MEI to a Third Party under any Third Party Licenses (as defined below); (b)
bona fide loans, to the extent unforgivable; (c) amounts paid for supplies of
Compound and/or Product following entry into the Outlicensing Transaction, to
the extent not in excess of MEI’s costs to manufacture or obtain such supplies,
as applicable; and (d) amounts received for shares of MEI stock or debt
(including rights to acquire MEI shares, such as warrants, convertible debt and
the like) to the extent the amount paid for such MEI stock or debt is not in
excess of market value at the time such stock or debt is actually acquired. For
the avoidance of doubt, any amounts paid in consideration for the sale of all or
substantially all of the business or assets of MEI or any of its Affiliates
(whether by merger, sale of

 

7



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  stock or assets, change of control or other transaction) or in consideration
of any option to so acquire MEI or any of its Affiliates shall not constitute
Outlicensing Revenue.

To the extent MEI or its Affiliate receives equity in lieu of cash payments in
connection with an Outlicensing Transaction, for the purposes of calculating
“Outlicensing Revenue” and the payments due to Presage under Section 5.2 below,
the value of such equity shall be equal to the amount of the cash payments
received by MEI or its applicable Affiliate for the sale of such equity (or any
portion thereof).

With respect to each Outlicensing Transaction, Outlicensing Revenue shall be
calculated after MEI receives reimbursement of the Development Costs accrued but
not previously reimbursed through the date of MEI’s receipt of the relevant
Outlicensing Revenue; provided, that once a given Development Cost has been
reimbursed it will not be subject to reimbursement again (i.e., no “double
counting” of any Development Costs for reimbursement purposes).

 

1.37 “Out-of-Pocket Expenses” means expenses actually paid by a Party or its
Affiliate to any Third Party; provided, that “Out-of-Pocket Expenses” shall not
include: (i) payments for such Party’s internal salaries or benefits; or
(ii) payments made by such Party to a Third Party for facilities, utilities,
general office or facility supplies, insurance, information technology, capital
expenditures and the like which cannot be allocated specifically to the services
or materials provided by such vendors or contractors directly in the performance
of the applicable activity.

 

1.38 “Patent Rights” means: (a) an issued or granted patent, including any
extension, supplemental protection certificate, registration, confirmation,
reissue, reexamination or renewal thereof; (b) a pending patent application,
including any continuation, divisional, continuation-in-part, substitute or
provisional application thereof; and (c) all counterparts or foreign equivalents
of any of the foregoing issued by or filed in any country or other jurisdiction.

 

1.39 “Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.

 

1.40 “Presage CIVO Platform Technology” means technologies Controlled by Presage
as of the Effective Date or during the Term pertaining to [*CONFIDENTIAL*].

 

1.41 “Presage Inventory” means the Compound and Product set forth on Schedule
1.41.

 

1.42

“Presage Know-How” means, subject to Sections 6.6 and 6.7, all Know-How that is
Controlled by Presage or any of its Affiliates, as of the Effective Date or at
any time thereafter during the Term, and that is reasonably necessary or
actually used in, the Development, manufacture, use, or Commercialization of the
Compound or Product. The Presage Know-How shall include all Know-How set forth
on Schedule 1.42. For clarity: (a) any and all Know-How licensed to Presage
under the Third Party License Agreement is included in Presage Know-How; and
(b) subject to the foregoing subclause (a), all

 

8



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  Know-How Controlled by Presage constituting [*CONFIDENTIAL*] is excluded from
the Presage Know-How.

 

1.43 “Presage Patents” means, subject to Sections 6.6 and 6.7, all Patent Rights
that are Controlled by Presage or any of its Affiliates, as of the Effective
Date or at any time thereafter during the Term, and that are reasonably
necessary or actually used for, the Development, manufacture, use, or
Commercialization of the Compound or Product. Listed on Schedule 1.43 are all
Presage Patents existing as of the Effective Date; provided, that Presage shall
update Schedule 1.43 from time-to-time to include any new Patent Rights within
the Presage Patents that come to be Controlled by Presage or any of its
Affiliates at any time during the Term on or following the Effective Date that
are reasonably necessary or actually used for the Development, manufacture, use,
or Commercialization of the Compound or Product. For clarity: (a) any and all
Patent Rights licensed to Presage under the Third Party License Agreement are
included in Presage Patents; and (b) subject to the foregoing subclause (a), all
Patent Rights claiming [*CONFIDENTIAL*] is excluded from the Presage Patents.

 

1.44 “Presage Technology” means the Presage Patents the Presage Know-How and the
Presage Inventory.

 

1.45 “Price Approvals” means, in those countries in the Territory where
Regulatory Authorities may approve or determine pricing and/or pricing
reimbursement for pharmaceutical products and such pricing or pricing
reimbursement is required (or is reasonably commercially necessary) for the
marketing and sale of a pharmaceutical product in such country, such pricing
and/or pricing reimbursement approval or determination.

 

1.46 “Product” means any pharmaceutical product, in any dosage form,
formulation, presentation or package configuration that contains the Compound.

 

1.47 “Registration Study” means a human clinical trial, the principal purpose of
which is to establish safety and efficacy in patients with the disease being
studied, as further described in 21 C.F.R. §312.21(c) (including, any such
clinical study in any country other than the United States), which is designed
and intended to be of a size and statistical power sufficient to serve as a
pivotal study to support the filing of an MAA for the indication being studied.

 

1.48 “Regulatory Authority” means: (a) in the US, the FDA; (b) in the EU, the
EMA; or (c) in any other jurisdiction anywhere in the world, any regulatory body
with similar regulatory authority over pharmaceutical or biotechnology products.

 

1.49 “Regulatory Approval” means any and all approvals, licenses, registrations,
or authorizations of the relevant Regulatory Authority, including Price
Approvals, necessary for the Development, manufacture, use, storage, import,
transport or Commercialization of Product in a particular country or
jurisdiction. For the avoidance of doubt, Regulatory Approval to Commercialize
Product shall include Price Approval.

 

9



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

 

1.50 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any applicable Regulatory Authority or
Governmental Body with respect to Product other than a Patent Right (e.g.,
pediatric exclusivity or any applicable data protection exclusivity).

 

1.51 “Representatives” means a Party’s employees, consultants, contractors,
advisors and/or agents.

 

1.52 “Royalty Term” means, on a Product-by-Product and country-by-country basis,
the period from the First Commercial Sale in such country until the later of the
last date on which (a) the composition of matter of either (i) the Compound
contained in such Product, or (ii) such Product, is Covered by a Valid Claim
within the Presage Patents in such country, or (b) all Regulatory Exclusivity
for such Product in such country expires, provided that, such Product contains a
Compound that is not an Example Compound.

 

1.53 “Second Indication” means the use of Product for the treatment, prevention,
palliation or cure of [*CONFIDENTIAL*].

 

1.54 “Senior Executive” means a member of senior management of a Party who is
designated by such Party to resolve disputes under this Agreement.

 

1.55 “Sublicensee” means a Person other than an Affiliate of MEI to which MEI
(or its Affiliate) has, pursuant to Section 2.2, granted sublicense rights under
any of the license rights granted under Section 2.1 (or an option to obtain a
sublicense under or other rights to any of the license rights granted under
Section 2.1). For clarity, “Sublicensee” includes both a Limited Sublicensee and
a Sublicensee that is a counterparty to an Outlicensing Transaction.

 

1.56 “Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.

 

1.57 “Territory” means all the countries of the world.

 

1.58 “Third Indication” means the use of Product for the treatment, prevention,
palliation or cure of [*CONFIDENTIAL*].

 

1.59 “Third Party” means any Person other than Presage, MEI or any of their
respective Affiliates.

 

1.60

“Third Party License Agreement” means any agreement entered into by a Party or
its Affiliate with a Third Party, or any amendment or supplement thereto, in
each case following the Effective Date, whereby royalties, fees or other
payments are to be made by

 

10



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  a Party or its Affiliate to such Third Party for Patent Rights or other
intellectual property rights are [*CONFIDENTIAL*] the Compound or Product in the
Territory.

 

1.61 “United States” or “U.S.” means the United States of America, its
territories and possessions.

 

1.62 “USD” or “$” means the lawful currency of the United States.

 

1.63 “Valid Claim” means a pending or issued claim of any Patent within the
Presage Patents that: (a) has not been held unpatentable, invalid or
unenforceable by a court or other government agency of competent jurisdiction in
a decision from which no appeal can or has been taken; and (b) has not been
admitted to be invalid or unenforceable through reissue, re-examination,
disclaimer or otherwise. Notwithstanding the foregoing, if a claim of a pending
patent application within the Presage Patents has not issued as a claim of a
patent within [*CONFIDENTIAL*] after the filing date from which such claim takes
priority, such claim shall not be a Valid Claim for the purposes of this
Agreement, unless and until such claim issues as a claim of an issued patent
(from and after which time the same shall be deemed a Valid Claim subject to
paragraphs (a) and (b) above). For the purposes of this definition and
Section 1.14 above, with respect to a pending patent application, the phrase to
“infringe a Valid Claim …” or “infringe a claim …” means to engage in an
activity that would infringe (i.e., by either directly infringing,
contributorily infringing, or inducing infringement of) such Valid Claim or
claim, as applicable, if it were contained in an issued patent.

Other Terms. Terms defined elsewhere in this Agreement will have the definitions
set forth in this Agreement.

ARTICLE 2

LICENSES AND OTHER RIGHTS

 

2.1 Grant of License to MEI. Subject to the terms and conditions of this
Agreement, Presage hereby grants to MEI an exclusive (even as to Presage),
worldwide, royalty-bearing right and license (with the right to sublicense,
subject to the provisions of Section 2.2) under the Presage Technology (a) to
Develop, manufacture, use, import, export, sell and otherwise Commercialize
Products, and (b) to Develop, use, manufacture, export and import Compounds,
solely for the purposes of Developing, using, exporting, importing or
manufacturing Products; in each case, within the Territory and for use within
the Field.

 

11



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

 

2.2 Grant of Sublicense by MEI.

 

  (a) Subject to the terms and conditions of this Agreement, MEI shall have the
right, in its sole discretion, to grant sublicenses (through multiple tiers), in
whole or in part, under the licenses granted in Section 2.1 (i) to any of its
Affiliates in the Territory, solely for so long as such entity remains an
Affiliate; and (ii) for the purposes of Developing, using, manufacturing,
exporting, importing and/or Commercializing the Compound and Product, to a Third
Party in the Territory; provided, however, that the granting by MEI of a
sublicense shall not relieve MEI of any of its obligations hereunder and MEI
shall remain responsible to Presage for all activities of its Affiliates and
Sublicensees to the same extent as if such activities had been undertaken by MEI
itself; provided further that neither MEI nor any of its Affiliates shall,
without Presage’s prior written consent, grant or authorize any sublicense
(including an option to obtain a sublicense or other rights) under the licenses
granted in Section 2.1 to Commercialize a Product for a Major Market pursuant to
which (1) [*CONFIDENTIAL*] and (2) [*CONFIDENTIAL*].

 

  (b) In any event, MEI shall ensure that each of its Sublicensees is bound by a
written agreement containing provisions as protective of Presage, the Presage
Know-How, Presage Patents, Compounds and Products as this Agreement. With
respect to each sublicense under the Presage Know-How and/or Presage Patents
granted by MEI to an Affiliate or a Third Party: (i) such sublicense shall not
conflict with, and shall be subordinate to, the terms and conditions of this
Agreement; and (ii) MEI shall remain responsible to Presage for the payments due
under Article 5 below with respect to the activities and Net Sales of any such
Affiliate or Sublicensee.

 

  (c) MEI shall provide a complete copy of any sublicense agreement consummating
an Outlicensing Transaction promptly following the execution of the same;
provided that MEI may redact terms not directly relevant to determining MEI’s
compliance with this Agreement or any payments due to Presage hereunder in
connection with such sublicense.

 

2.3 Technology Transfer.

(a)    Technology Transfer Plan. Presage will transfer to MEI (“Technology
Transfer”) all Presage Know-How and Presage Inventory in accordance with this
Section 2.3 and the technology transfer plan attached hereto as Schedule 2.3,
Part 1 (the “Technology Transfer Plan”); provided that the number of free hours
of Technology Transfer assistance provided under this Section 2.3(a) and as
Presage Support under Section 3.3, in the aggregate shall not exceed
[*CONFIDENTIAL*]; provided further that Presage’s provision of such assistance
under this Section 2.3(a) and as Presage Support under Section 3.3 shall be
subject to MEI’s reimbursement of any reasonable and documented Out-of-Pocket
Expenses actually incurred by Presage on an on-going basis in providing such
assistance. Presage hereby transfers to MEI (and MEI accepts) title to

 

12



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

the Presage Inventory. Without limitation of the Technology Transfer Plan,
within [*CONFIDENTIAL*] following the Effective Date, Presage will transfer to
MEI (and MEI will accept) title to all applications and filings made by or on
behalf of Presage with any Regulatory Authority with respect to the Compound or
Product, including any IND, MAA or orphan drug designations or any other
application for regulatory consultations or consideration, including sponsorship
thereof. In addition, upon MEI’s written request, Presage shall (to the extent
allowed or consented to by Law and permitted by the applicable agreement) work
with MEI and any applicable counterparties to novate and/or assign to MEI those
agreements related to the Compound or Product, if any, set forth on Schedule
2.3, Part 2 or, if such agreements cannot be assigned or novated, provide MEI
reasonable assistance to enter into agreements directly with such
counterparties.

(b)    Conduct of Technology Transfer. Each Party shall implement the Technology
Transfer Plan in an orderly fashion and in a manner such that the value,
usefulness and confidentiality of the transferred Presage Know-How, Presage
Inventory and regulatory documentation are preserved in all material respects.

 

2.4 Governance. The Parties will establish a joint steering committee (“JSC”),
consisting of two representatives of MEI and one representative of Presage, with
the main purpose of serving as a forum for sharing information and facilitating
communications between the Parties relating to MEI’s (and its Affiliates and
Sublicensees) activities in connection with Compounds and Products pursuant to
this Agreement, including reviewing and discussing MEI’s Development Plan for
the Compound and Product, including any updates, additions or modifications
thereto, and MEI shall consider any reasonable comments or suggestions that are
provided by Presage in timely manner with respect to the Development Plan.
Subject to Section 12.4, the JSC will meet at least [*CONFIDENTIAL*] each
Calendar Year at such locations as the Parties may mutually agree, including by
way of teleconference. Each Party shall bear its own costs in connection with
its participation on the JSC. The JSC will have no decision making authority.

ARTICLE 3

DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF PRODUCT

 

3.1

Development of the Product by MEI. Subject to the terms and conditions of this
Agreement, as between Presage and MEI, MEI shall have the exclusive right, and
sole responsibility and decision-making authority, to Develop the Compound and
Product and to conduct (either itself or through its Affiliates, agents,
subcontractors and/or Sublicensees) all clinical trials and non-clinical studies
that MEI reasonably determines are required to obtain Regulatory Approval for
Product in the Field. The Development of the Compound or Product shall be
governed by, and performed in accordance with, a development plan prepared by
MEI that describes the proposed overall program for Development (the
“Development Plan”), including a proof of concept clinical trial consistent with
the plan, timelines and budget for such a clinical trial attached hereto as
Schedule 3.1 (the “POC Plan”). Subject to the terms and conditions of this
Agreement, the Development Plan will be subject to MEI’s sole authority and
direction

 

13



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  and may be updated by MEI from time to time, provided that MEI
[*CONFIDENTIAL*] the POC Plan [*CONFIDENTIAL*].

(a)    Initial Development Plan. Promptly following the Effective Date, and in
any event within [*CONFIDENTIAL*] following the Effective Date, MEI shall
provide to Presage an initial Development Plan. Such Development Plan shall
outline all of the material Development activities planned to be conducted in
order to obtain Regulatory Approval for Product in the Major Markets.

(b)    Updates and Changes to the Development Plan. MEI shall provide to
Presage, via the JSC, an updated version of the Development Plan at least
[*CONFIDENTIAL*], no later than [*CONFIDENTIAL*]; and such updated Development
Plan shall include an equivalent level of detail regarding the material
Development activities for Compound and Products as the level of detail included
in the initial Development Plan.

 

3.2 Commercialization and Clinical and Commercial Manufacturing. Subject to the
terms and conditions of this Agreement, as between Presage and MEI: (i) MEI
shall have the exclusive right, and sole responsibility and decision-making
authority, to manufacture the Compound and Product and Commercialize Product
itself or through one or more Affiliates or Sublicensees or other Third Parties
selected by MEI, and (ii) MEI shall have the sole authority to select trademarks
for the Product and shall own all such trademarks.

 

3.3 Presage Support. Upon reasonable, advance, written notice and during regular
business hours, Presage shall make its Representatives that are knowledgeable
regarding the Presage Technology, the Compound or Product available to MEI for
scientific and technical explanations, advice and on-site support that may
reasonably be required by MEI relating to the Development and/or manufacturing
of the Compound and Product (the “Presage Support”), including regulatory
matters with respect thereto. The Presage Support shall be provided by Presage
free-of-charge for a period of [*CONFIDENTIAL*] following the Effective Date of
this Agreement, subject to the limitations set forth in Section 2.3(a).

 

3.4 Right to Subcontract of MEI. MEI may exercise any of its rights, or perform
any of its obligations, under this Agreement (including any of the rights
licensed in Section 2.1) by subcontracting the exercise or performance of all or
any portion of such rights and obligations on MEI’s behalf; provided that any
such subcontract entered into by MEI, that is also a sublicense under any of the
license rights granted under Section 2.1, must comply with the terms and
conditions of this Agreement applicable to such sublicenses and any such
subcontractor, that is also a Sublicensee, must comply with the terms and
conditions of this Agreement applicable to Sublicensees. Any subcontract granted
or entered into by MEI as contemplated by this Section 3.4 of the exercise or
performance of all or any portion of the rights or obligations that MEI may have
under this Agreement shall not relieve MEI from any of its obligations under
this Agreement.

 

3.5

Diligence by MEI. Subject to [*CONFIDENTIAL*], MEI shall use (including by
causing its Affiliates and/or Sublicensees to use) Commercially Reasonable
Efforts to (a) Develop and seek Regulatory Approval for [*CONFIDENTIAL*] Product
and (b)

 

14



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  subject to receipt of Regulatory Approval, Commercialize [*CONFIDENTIAL*]
Product. MEI shall have the exclusive right to determine, in its sole
discretion, the launch strategy for Product, subject to its exercise of
Commercially Reasonable Efforts and the other terms and conditions of this
Agreement. Activities by MEI’s Affiliates and Sublicensees will be considered as
MEI’s activities under this Agreement for purposes of determining whether MEI
has complied with its obligation to use Commercially Reasonably Efforts under
this Section 3.5. For clarity, but without limiting the first sentence of this
Section 3.5, (i) MEI shall have no obligation to Develop or Commercialize
Product in any particular country or countries and (ii) MEI shall be relieved of
its diligence obligations under this Section 3.5 starting from the date that MEI
provides Presage with a termination notice pursuant to Section 10.2 or 10.3.

 

3.6 Reporting. MEI shall keep Presage reasonably informed as to its (and its
Affiliates’ and Sublicensees’) plans for, and progress of, Development and
Commercialization activities relating to Product within the Territory, including
the receipt of Regulatory Approval in a Major Market or any other country of the
Territory and the commercial launch of a Product in any country of the
Territory, by way of updates to the JSC at its meetings, and as otherwise
reasonably requested by Presage from time-to-time. Without limiting the
foregoing, MEI shall, within [*CONFIDENTIAL*], provide Presage with a written
report (each, an “Update Report”) summarizing in reasonable detail its and its
Affiliates’ and Sublicensees’ major Development and, as applicable,
Commercialization activities conducted during the [*CONFIDENTIAL*]. All
information and reports provided to Presage pursuant to this Section 3.6 shall
be treated as Confidential Information of MEI hereunder. Notwithstanding the
foregoing, MEI’s obligation to provide Update Reports under this Section 3.6
shall expire: (a) with respect to Development upon the First Commercial Sale of
Product in a Major Market, and (b) with respect to Commercialization, upon the
[*CONFIDENTIAL*] of the First Commercial Sale of Product.

ARTICLE 4

REGULATORY MATTERS

 

4.1 Regulatory Filings. As between MEI and Presage, MEI shall own and maintain
all regulatory filings and Regulatory Approvals for Product, including all INDs
and MAAs.

 

4.2

Communications with Authorities. Subject to the terms and conditions of this
Agreement, MEI (or one of its Affiliates or Sublicensees) shall be responsible,
and act as the primary point of contact, for communications with Regulatory
Authorities in connection with the Development, Commercialization, and
manufacturing of Product. Following the Effective Date, except to the extent
required by Law, Presage shall not initiate, with respect to Product, any
meetings or contact with Regulatory Authorities without MEI’s prior written
consent. To the extent Presage receives any written or oral communication from
any Regulatory Authority relating to Compound or Product, Presage shall
(a) refer such Regulatory Authority to MEI, and (b) as soon as reasonably
practicable (but in any event within [*CONFIDENTIAL*]), notify MEI and provide
MEI with a copy of any written communication received by Presage or, if
applicable, complete and accurate minutes of such oral communication. Upon
reasonable, advance,

 

15



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  written notice, at the request of MEI, Presage shall make available to MEI a
qualified Representative who shall, together with Representatives of MEI,
participate in and contribute to meetings with the Regulatory Authorities with
respect to regulatory matters relating to the Presage Technology, subject to
MEI’s reimbursement of any reasonable and documented Out-of-Pocket Expenses
actually incurred by Presage in providing such assistance.

 

4.3 Adverse Event Reporting. The Parties agree to comply with any and all Laws
that are applicable as of the Effective Date and thereafter during the Term in
connection with Product safety data collection and reporting. If Presage has or
receives any information regarding any Adverse Event which may be related to the
use of Product, then Presage shall provide MEI with all such information in
English within such reasonable timelines which enable MEI to comply with all
Laws and relevant regulations and requirements.

 

4.4 Recalls. MEI shall have the sole right to determine whether and how to
implement a recall or other market withdrawal of Product.

ARTICLE 5

FINANCIAL PROVISIONS

 

5.1 Initial Fees.

(a)    Upfront. MEI shall pay, or cause to be paid, to Presage a fee of One
Million Nine Hundred Thousand Dollars ($1,900,000), within [*CONFIDENTIAL*]
after the Effective Date.

(b)    Presage Inventory. In consideration for the transfer of the Presage
Inventory and the manufacturing costs Presage incurred in connection therewith,
MEI shall pay, or cause to be paid, to Presage an additional fee of One Million
Dollars ($1,000,000), within [*CONFIDENTIAL*] following the earlier to occur of
(i) [*CONFIDENTIAL*]; or (ii) [*CONFIDENTIAL*].

(c)    Refundability. The fees set forth in this Section 5.1 shall not be
refundable or creditable against any future milestone payments, royalties or
other payments by MEI to Presage under this Agreement; provided, that nothing in
this Section 5.1 is intended to limit either Party’s rights to pursue or obtain
damages arising from a breach of this Agreement.

 

16



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

 

5.2 Outlicensing Revenue.

(a)    Outlicensing Transactions. In the event that a Sublicensee is granted the
right (including an option to obtain rights) to Commercialize a Product that
contains a Compound that is not an Example Compound in one or more countries
within the Territory (an “Outlicensing Transaction”), then MEI will (on an
Outlicensing Transaction-by-Outlicensing Transaction basis) pay Presage a
percentage of the Outlicensing Revenue received by MEI or any of its Affiliates
in connection with such Outlicensing Transaction based on the table below
related to the time at which such Outlicensing Transaction occurs:

 

Outlicensing Transaction Executed:

  

Percent of
Outlicensing Revenue:

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

(b)    Minimum Cumulative Revenues. If MEI enters into an Outlicensing
Transaction prior to the first dosing the first subject in the first
Registration Study for a Major Market, then cumulative Outlicensing Revenues
from such Outlicensing Transaction, and/or other consideration, paid and/or owed
to Presage pursuant to Sections 5.2, 5.3 and 5.4 (i.e., exclusive of amounts
paid under Section 5.1) (collectively, “Cumulative Revenues”) shall be no less
than [*CONFIDENTIAL*] following the first dosing of the first subject with
Product in a Registration Study for a Major Market by MEI or its Affiliate or
Sublicensee and within [*CONFIDENTIAL*] of such dosing, MEI will pay Presage a
supplemental one-time payment equal to the difference between [*CONFIDENTIAL*]
and the Cumulative Revenues.

(c)    Reductions. Payments due under this Section 5.2 shall be subject to a
credit in accordance with Section 5.3(b), to the extent applicable.

(d)    Intersection with Milestones and Royalties. From and after the effective
date of termination of any Outlicensing Transaction, the provisions of this
Section 5.2 shall cease to apply to the territory formerly subject to such
Outlicensing Transaction and the provisions of Sections 5.3 and 5.4 shall apply
to the Development and Commercialization activities of MEI, its Affiliates
and/or Sublicensees (other than the Sublicensee formerly a counterparty to such
Outlicensing Transaction (and its sublicensees) to the extent such Sublicense
retains any post-term rights to Develop or Commercialize Products in accordance
with the terms of such Outlicensing Transaction and any payments by such
Sublicensee to MEI or its Affiliate shall remain subject to payments to Presage
pursuant to Section 5.2(a) above) in such territory, unless and until MEI enters
into a subsequent Outlicensing Transaction with respect to such territory;
provided, that, for clarity, to the extent that an Outlicensing Transaction is
terminated or expires and the Sublicensee counterparty to such Outlicensing
Transaction retains a fully paid-up license following such expiration or
termination pursuant to the terms of such Outlicensing Transaction, then no
amounts will be due under Section 5.4(a) of this Agreement in connection with

 

17



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

sales of the Product by or on behalf of such Sublicensee (including by its
sublicensees) going forward. From and after the effective date of a Change of
Control of MEI, the provisions of this Section 5.2 shall cease to apply, and the
provisions of Sections 5.3 and 5.4 shall apply, with respect to the Person that
acquires control of MEI to the extent that such Person or its Affiliate is a
counterparty to an Outlicensing Transaction. For clarity, from and after any
such Change of Control, Section 5.2 shall continue to apply with respect to any
other Outlicensing Transactions.

(e)    Outlicensing Revenue Payment Timing. MEI shall pay Presage amounts due in
connection with Outlicensing Revenue under this Section 5.2 within
[*CONFIDENTIAL*] of MEI’s receipt of such Outlicensing Revenue.

(f)    Outlicensing Revenue Recordkeeping; Reports. Within [*CONFIDENTIAL*]
after the end of each Calendar Quarter commencing with the first Calendar
Quarter in which an Outlicensing Transaction has been executed, MEI shall
deliver to Presage an accurate written report setting out in reasonable detail,
on an Outlicensing Transaction-by-Outlicensing Transaction basis, the
information necessary to calculate Outlicensing Revenue payments due under this
Section 5.2 with respect to each Outlicensing Transaction, including: (a) the
date of execution of each Outlicensing Transaction; (b) gross amounts received
by MEI or any of its Affiliates with respect to each Outlicensing Transaction in
the relevant Calendar Quarter (including if applicable an equity received by MEI
in connection with an Outlicensing Transaction); (c) Outlicensing Revenue paid
and/or payable to Presage with respect to each Outlicensing Transaction in the
relevant Calendar Quarter; and (d) all relevant exchange rate conversions in
accordance with Section 5.6 below. Such report shall be deemed “Confidential
Information” of MEI subject to the obligations of Article 7 of this Agreement.
For [*CONFIDENTIAL*] after the end of each Calendar Quarter commencing with the
first Calendar Quarter in which an Outlicensing Transaction has been executed,
MEI shall, and shall ensure that its Affiliates and Sublicensees, keep complete
and accurate records in sufficient detail to confirm the accuracy of the
Outlicensing Revenue calculations and payments with respect to Outlicensing
Revenue made hereunder.

 

5.3 Milestone Payments. In the event that MEI, its Affiliate or Limited
Sublicensee achieves any of the milestone events described in Section 5.3(a),
MEI shall pay, or cause to be paid, to Presage the indicated milestone payments
with respect to the first achievement of each milestone event described in this
Section 5.3.

(a)    Development Milestones.

 

Development Event:

  

Payment:

First dosing of the first subject with Product in the first Registration Study
in any country for the First Indication (“Development Milestone One”)

   $2,000,000

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

 

18



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

For the avoidance of doubt, the total maximum milestones payable under this
Section 5.3(a) shall not exceed [*CONFIDENTIAL*]. Any Outlicensing Revenue paid
to Presage prior to the achievement of Development Milestone One shall be
creditable against the payment of Development Milestone One such that the amount
of Development Milestone One shall be reduced in an amount equal to the amount
of Outlicensing Revenue received by Presage prior to the date such milestone is
achieved. Development Milestones may only be triggered by a Product that
contains a Compound that is not an Example Compound.

(b)    Regulatory Milestones.

 

Regulatory Event:

  

Payment:

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

For the avoidance of doubt, the total maximum milestones payable under this
Section 5.3(b) shall not exceed [*CONFIDENTIAL*]. Any payments made under this
Section 5.3(b) shall be fully creditable against Outlicensing Revenue that is
due pursuant to Section 5.2 in connection with the territory(ies) in which the
milestone(s) under this Section 5.3(b) had been paid such that the amount of any
Outlicensing Revenue due to Presage with respect to the same territory for which
a milestone payment has already been made under this Section 5.3(b) shall be
reduced by an amount equal to such milestone payment. For example, if MEI
received Regulatory Approval to Commercialize Product in the U.S. and pays the
milestone payment set forth in this Section 5.3(b) that is due upon receipt of
the first Regulatory Approval for a Product in the U.S. and then enters into an
Outlicensing Transaction with respect to the U.S., MEI shall be entitled to
retain the first [*CONFIDENTIAL*] of Outlicensing Revenue that would have been
paid to Presage under Section 5.2, but for the credit set forth in this
Section 5.3(b). Regulatory Milestones may only be triggered by a Product that
contains a Compound that is not an Example Compound.

(c)    Sales Milestones.

 

First Time [*CONFIDENTIAL*] Calendar Year Aggregate Net Sales Equal or Exceed:

  

Payment:

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

19



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

For the avoidance of doubt, the total maximum milestones payable under this
Section 5.3(c) shall not exceed [*CONFIDENTIAL*]. [*CONFIDENTIAL*].

(d)    Frequency. With respect to each milestone described in this Section 5.3,
the milestone payments to be made under this Agreement shall be due and payable
only once, regardless of the number of Products Developed or Commercialized or
whether a Product is discontinued after a milestone payment has been made.

(e)    Intersection with Outlicensing Transactions. For clarity, no milestone
payments shall be due to Presage under this Section 5.3 in the event that the
milestone is achieved by or on behalf of a Sublicensee counterparty to an
Outlicensing Transaction exercising rights under such Outlicensing Transaction
(including any post-term rights to Develop and/or Commercialize Products) (in
such case compensation due to Presage shall pass through Section 5.2).

(f)    Milestone Payment Timing. MEI shall promptly notify Presage in writing of
the achievement of any milestone event described above and shall pay the
corresponding milestone payment within [*CONFIDENTIAL*] following such
achievement of a development or regulatory milestone set forth in Section 5.3(a)
or 5.3(b) above and within [*CONFIDENTIAL*] following such achievement of a
sales milestone set forth in Section 5.3(d) above.

 

5.4 Royalty Payments for Product.

(a)    Royalty Rate. In the event that MEI or an MEI Affiliate or Limited
Sublicensee sells Product to the market, MEI shall, during the Royalty Term, pay
to Presage a royalty on the Net Sales of Product for each Calendar Year at the
percentage rates set forth below (subject to Section 5.5) as calculated by
multiplying the applicable percentage rates set forth in the table below by the
corresponding amount of incremental Net Sales of Product in the applicable
Calendar Year; provided, that, for clarity, the sales to be considered expressly
exclude sales in any countries by a Sublicensee under an Outlicensing
Transaction (including sales made under any post-term rights permitted pursuant
to the applicable Outlicensing Transaction):

 

Annual [*CONFIDENTIAL*] Net Sales of Product per Calendar Year

  

Incremental Royalty Rate

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

(b)    Net Sales Subject to Royalty Payments. [*CONFIDENTIAL*] In addition, in
no event shall the manufacture of a Product give rise to a royalty obligation.
For clarity, MEI’s obligation to pay royalties to Presage under this Article 5
is imposed only once with respect to the same unit of Product regardless of the
number of Presage Patents pertaining thereto.

 

20



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(c)    Intersection with Outlicensing Transactions. For clarity, no royalty
payments shall be due to Presage under this Section 5.4 in connection with sales
by or on behalf of a Sublicensee counterparty to an Outlicensing Transaction
while such Outlicensing Transaction is in effect (including, to the extent that
an Outlicensing Transaction is terminated or expires and the Sublicensee
counterparty to such Outlicensing Transaction retains a license to Commercialize
Products, sales of Product by or on behalf of such Sublicensee going forward
(including by its sublicensees)) provided that, for clarity, in such case,
compensation due to Presage with respect to Product sales shall be, to the
extent applicable, pursuant to Section 5.2.

(d)    Royalty Payment Timing. Within [*CONFIDENTIAL*] after the end of each
Calendar Quarter commencing with the first Calendar Quarter in which Product has
been sold, MEI shall deliver to Presage, together with the applicable royalty
payment due for such Calendar Quarter, an accurate written report setting out in
reasonable detail (including on a Product-by-Product basis where applicable) the
information necessary to calculate royalty payments due under this Section 5.4
with respect to Net Sales of Product in the Territory during such Calendar
Quarter, including: (a) units of Product sold during the relevant calendar
quarter; (b) gross sales of Product in the relevant Calendar Quarter; (c) Net
Sales of Product in the relevant Calendar Quarter; (d) all relevant deductions
or credits due to MEI in accordance with the terms of this Agreement; and
(e) all relevant exchange rate conversions in accordance with Section 5.6 below.
Such report shall be deemed “Confidential Information” of MEI subject to the
obligations of Article 7 of this Agreement. For [*CONFIDENTIAL*] after the end
of each Calendar Quarter in which sale of Product by or on behalf of MEI or its
Affiliate or Limited Sublicensee, occurs, MEI shall, and shall ensure that its
Affiliates and such Sublicensees, keep complete and accurate records of such
sale in sufficient detail to confirm the accuracy of the royalty calculations
hereunder.

(e)    Conflicts of Interest. [*CONFIDENTIAL*].

 

5.5 Third Party License Agreements and Existing Third Party Agreement. If MEI or
any of its Affiliates or Limited Sublicensee is required to pay a Third Party
amounts under a Third Party License Agreement(s) (“Third Party Royalties”), MEI
will be entitled to deduct from any amount payable to Presage under Section 5.4
with respect to Product, an amount equal to [*CONFIDENTIAL*] of any Third Party
Royalties paid by MEI or its Affiliates or Limited Sublicensee pursuant to such
Third Party License Agreement(s) in respect of such Product which gave rise to
the payment obligation under Section 5.4; provided, that any such deduction
shall not reduce the amount otherwise payable beneath [*CONFIDENTIAL*] of the
amounts that would otherwise have been due to Presage under Section 5.4. Without
limiting the foregoing, Presage shall be responsible for the timely payment of
any amounts due under any Existing Third Party Agreement, and in the event that
Presage shall fail to make any payment when due under such Existing Third Party
Agreement, MEI shall have the right to make such payment on behalf of Presage.
In such event, Presage shall promptly reimburse MEI any such amounts paid by MEI
or, at MEI’s election, MEI may offset such amounts paid by MEI against any
future amounts payable to Presage hereunder.

 

21



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

5.6 Mode of Payment and Currency. All payments to Presage hereunder shall be
made by deposit of USD in the requisite amount to such bank account as Presage
may from time to time designate by written notice to MEI. With respect to sales
not denominated in USD, MEI shall convert applicable sales in foreign currency
into USD by using the average of the exchange rates for the purchase and sale of
United States Dollars reported by the Wall Street Journal (U.S., Western
Edition) on the last business day of the calendar quarter to which such royalty
or other payments relate. Based on the resulting sales in USD, the then
applicable royalties shall be calculated. The Parties may vary the method of
payment set forth herein at any time upon mutual written agreement, and any
change shall be consistent with the local Law at the place of payment or
remittance.

 

5.7 Legal Restrictions. If at any time legal restrictions prevent the remittance
by MEI of all or any part of any amounts due hereunder with respect to any given
country, MEI shall have the right and option to make such payment either by
depositing the amount thereof in local currency to an account in the name of
Presage in a bank or other depository selected by Presage in such country.

 

5.8

Audits. During the Term and for [*CONFIDENTIAL*] thereafter, and not more than
[*CONFIDENTIAL*] in each Calendar Year, MEI shall permit, and shall cause its
Affiliates and shall use Commercially Reasonable Efforts to cause its
Sublicensee to permit, an independent certified public accounting firm of
nationally recognized standing selected by Presage, and reasonably acceptable to
MEI or such Affiliate or Sublicensee, to have access to and to review, during
normal business hours upon reasonable prior written notice, the applicable
records of MEI and its Affiliates and such Sublicensees to verify the accuracy
of the reports and payments under this Article 5 (“Initial Audit”). Such review
may cover the records for any Calendar Year ending not more than
[*CONFIDENTIAL*] prior to the date of such request. The accounting firm shall
disclose to Presage and MEI only whether the payments made were correct or
incorrect. No other information shall be provided to Presage. If such accounting
firm concludes that additional amounts were owed with respect to such period,
and MEI agrees with such calculation, MEI shall pay the additional undisputed
amounts within [*CONFIDENTIAL*] after the date Presage delivers to MEI such
accounting firm’s written report together with interest on such unpaid amounts
at the rate set forth in Section 5.9. If such accounting firm concludes that an
overpayment was made, such overpayment shall be fully creditable against amounts
payable in subsequent payment periods or, at Presage’s election, shall be
reimbursed to MEI within [*CONFIDENTIAL*] after the date Presage delivers to MEI
such accounting firm’s written report. If MEI disagrees with such calculation,
it may retain its own independent certified public accounting firm of recognized
standing and reasonably acceptable to Presage, to conduct a review
(“Confirmatory Audit”), and if such firm concurs with the other accounting firm,
MEI shall make the required payment within [*CONFIDENTIAL*] after the date MEI
receives the report of its accounting firm together with interest on such unpaid
amounts at the rate set forth in Section 5.9. If MEI’s accounting firm does not
concur, MEI and Presage shall meet and negotiate in good faith a resolution of
the discrepancies between the two firms. Presage shall pay for the cost of
[*CONFIDENTIAL*], unless MEI has underpaid Presage by the greater of

 

22



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  [*CONFIDENTIAL*] of the payments due hereunder for the period being audited,
in which case MEI shall pay for the costs of [*CONFIDENTIAL*]. In any event, MEI
shall pay for the cost of [*CONFIDENTIAL*]. Each Party shall treat all
information that it receives under this Section 5.8 in accordance with the
confidentiality provisions of Article 7 of this Agreement, and shall cause its
accounting firm to enter into an acceptable confidentiality agreement with the
other Party obligating such firm to retain all such financial information in
confidence pursuant to such confidentiality agreement, except to the extent
necessary for such Party to enforce its rights under this Agreement.

 

5.9 Overdue Payments. If any amounts payable by MEI to Presage under this
Agreement that are not paid when due, such outstanding amounts shall accrue
interest (from the date such amounts were due through and including the date
upon which full payment is made) at the prime rate as reported by the Wall
Street Journal (U.S., Western Edition) on the date such payment is due, plus an
additional [*CONFIDENTIAL*], or the maximum rate permitted by applicable Law,
whichever is less. This Section 5.9 shall in no way limit any other remedies
available to the Parties.

 

5.10 Taxes. Presage shall be responsible for the payment of any and all state,
local or federal income Taxes and the like levied against Presage on account of
the payments to Presage by or on behalf of MEI under this Agreement. If Law
requires that Taxes be deducted and withheld from payments under this Agreement,
MEI shall: (a) deduct those Taxes and interests and penalties assessed thereon
as required by law from the payment owed by MEI hereunder; (b) pay such Taxes to
the proper Governmental Body; (c) send evidence of the obligation together with
proof of Tax payment to Presage within [*CONFIDENTIAL*] following such payment;
(d) remit the net amount, after deductions or withholding made under this
Section 5.10; and (e) cooperate with Presage, in any way reasonably requested by
Presage, to obtain available reductions, credits or refunds of such Taxes;
provided, however, that Presage shall reimburse MEI for MEI’s Out-of-Pocket
Expenses incurred in providing such assistance.

ARTICLE 6

INVENTIONS AND PATENTS

 

6.1 Certification Under Drug Price Competition and Patent Restoration Act. Each
Party shall immediately give written notice to the other Party of any
certification of which they become aware filed pursuant to 21 U.S.C.
Section 355(b)(2)(A) (or any amendment or successor statute thereto) claiming
that any Presage Patents Covering Compound or Product, or the Development,
manufacture, use or Commercialization of Compound or Product, are invalid or
unenforceable, or that infringement will not arise from the research,
development, manufacture, use, commercialization or sale of a Product by a Third
Party.

 

6.2 Listing of Patents. MEI shall have the sole right to determine which of the
Presage Patents, if any, shall be listed for inclusion in the Approved Drug
Products with Therapeutic Equivalence Evaluations pursuant to 21 U.S.C.
Section 355, or any successor Law in the United States, together with any
comparable Laws in any other country.

 

23



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

6.3 Patent Prosecution and Maintenance. MEI shall have the first right, but not
the obligation, to file, prosecute and maintain Presage Patents in Presage’s
name, at MEI’s cost and expense, including, at MEI’s discretion, obtaining
patent term extensions for Presage Patents. MEI shall keep Presage reasonably
informed of the status of the filing and prosecution of Presage Patents or
related proceedings (e.g., interferences, oppositions, reexaminations, reissues,
revocations or nullifications). At MEI’s request, Presage will provide MEI with
reasonable assistance in prosecuting Presage Patents to the extent possible,
including providing such data in Presage’s possession that is, in MEI’s
reasonable judgment, needed to support the prosecution of a Presage Patent. If
MEI elects not to file or to continue to prosecute or maintain a Presage Patent
in Presage’s name, then it shall notify Presage in writing at [*CONFIDENTIAL*]
before any deadline applicable to the filing, prosecution or maintenance of such
Presage Patent, as the case may be, or any other date by which an action must be
taken to establish or preserve such Presage Patent in such country or
possession. In such case, Presage shall have the right to pursue the filing or
support the continued prosecution or maintenance of such Presage Patent at its
sole discretion. MEI shall own any Know-How developed by MEI or any of its
Affiliates or a Third Party on behalf of MEI and shall have the right, but not
the obligation, to file, prosecute and maintain Patent Rights covering or
claiming any such Know-How (“MEI Patent”).

 

6.4 Enforcement of Patents and Know-How.

(a)    Notice. If either Party reasonably believes that any Presage Patent in
the Territory is being infringed by a Third Party, or is subject to a
declaratory judgment action arising from such infringement pursuant to which a
Third Party claims that any Presage Patent is invalid or unenforceable, or a
Third Party is engaged in an unauthorized use or misappropriation of any Presage
Know-How that pertains to the Compound or a Product in the Territory (an
“Infringing Activity”), the Party possessing such knowledge or belief shall
promptly notify the other Party and provide it with details of such infringement
or claim that are known by such Party. In addition, in the event that Presage
believes that any Patent Right Controlled by MEI or any of its Affiliates that
relates to the Compound and/or Product, including the composition, method of use
and/or method of manufacture thereof, including any MEI Patent, if any, is being
infringed by a Third Party or is subject to a declaratory judgment action
arising from such infringement pursuant to which a Third Party claims that any
MEI Patent is invalid or unenforceable, Presage shall promptly notify MEI and
provide it with details of such infringement or claim.

(b)    Right to Bring an Action. MEI shall have the first right and authority,
but not the obligation, to enforce the Presage Technology in the Territory with
respect to such Infringing Activity, or to defend any declaratory judgment
action with respect thereto, in the Territory (each, an “Action”) and to
compromise or settle any such Action. MEI agrees not to settle any Action, or
make any admissions or assert any position in such Action, in a manner that
could materially adversely affect the validity, enforceability or scope of any
Presage Patent or applicable Presage Know-How, as the case may be, or could
otherwise materially adversely affect Presage’s rights or interests in the
Compound

 

24



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

and/or Product, without the prior written consent of Presage, which consent
shall not be unreasonably withheld conditioned or delayed. In the event that MEI
fails to initiate an Action under this Section 6.4(b) to enforce the Presage
Technology, within [*CONFIDENTIAL*] of a request by Presage to initiate such
Action, Presage may initiate such Action, at its own expense. In such case, MEI
shall cooperate in such Action at Presage’s expense. Presage agrees not to
settle any Action or make any admissions or assert any position in such Action,
in a manner that would materially adversely affect MEI’s rights or interests in
the Compound or Product in the Territory, without the prior written consent of
MEI, which consent shall not be unreasonably withheld, conditioned or delayed.

(c)    Cooperation. The Party controlling an Action pursuant to Section 6.4(b)
shall be the “Controlling Party.” The Controlling Party shall keep the other
Party reasonably informed of the progress of such Action and the other Party
shall have the right to participate in such Action with counsel of its own
choice and at its own expense. At the Controlling Party’s request, the other
Party shall cooperate fully with the Controlling Party in connection with any
such Action as the Controlling Party may request, including providing the
Controlling Party with all relevant documentation (as may be requested by the
Controlling Party) evidencing that the Controlling Party is validly empowered by
the other Party to control the defense and settlement of such an Action and
executing such documents as the Controlling Party may reasonably request. To the
extent necessary or so requested by the Controlling Party, the other Party
agrees to join the Controlling Party in such Action as a nominal party, to the
extent necessary or so requested by the Controlling party, including if such
Controlling Party reasonably determines that it is necessary to demonstrate
“standing to sue.”

(d)    Distribution of Amounts Recovered. Any amounts recovered by taking an
Action pursuant to this Section 6.4, whether by settlement or judgment, shall be
allocated in the following order: (i) to pay [*CONFIDENTIAL*]; (ii) to reimburse
the Parties for any costs incurred (pro rata to the extent funds are not
available for full reimbursement of both Parties); and (iii) the remaining
amount of such recovery shall be allocated [*CONFIDENTIAL*] to the Party
initiating or defending such Action and [*CONFIDENTIAL*] to the other Party.

(e)    MEI Patents. MEI shall have the sole right and authority, but not the
obligation, to enforce MEI Patents against any Third Party infringer; provided,
that Presage shall, upon MEI’s request, provide reasonable assistance to MEI
with respect thereto, including providing access to relevant documents and other
evidence and making its employees available, subject to MEI’s reimbursement of
any Out-of-Pocket Expenses incurred on an on-going basis in providing such
assistance.

 

6.5 Third Party Actions Claiming Infringement.

(a)    Notice. If a Party becomes aware of any claim or assertion made by a
Third Party against either Party that claims that the Compound or Product, or
its use, Development, manufacture or Commercialization infringes or
misappropriates such Third Party’s intellectual property rights (“Third Party
Action”), then such Party shall promptly notify

 

25



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

the other Party of all details regarding such claim or action that is reasonably
available to such Party and the Parties shall promptly confer to consider the
claim or assertion and the appropriate course of action.

(b)    Right to Defend. Unless the Parties otherwise agree in writing, each
Party shall have the right to defend itself against a suit that names such Party
as a defendant using counsel reasonably acceptable to the other Party.

(c)    Consultation. The Party defending a Third Party Action pursuant to
Section 6.5(b) shall be the “Defending Party.” The Defending Party shall keep
the non-Defending Party reasonably informed of all material developments in
connection with any such Infringement Action. The Parties shall reasonably
cooperate with each other in all such actions or proceedings.

(d)    Appeal. In the event that a judgment in a Third Party Action is entered
against the Defending Party and an appeal is available, the Parties shall
promptly confer to consider the claim or assertion and the appropriate course of
action; provided, that, for clarity, nothing in this Section 6.5(d) shall
restrict either Party (as the Defending Party) from appealing at its sole
discretion.

(e)    Costs of an Action. Subject to the respective indemnity obligations of
the Parties set forth in Article 9, the Defending Party shall pay all costs
associated with such Third Party Action other than the expenses of the other
Party if the other Party elects to join such Third Party Action (as provided in
the last sentence of this paragraph). The non-Defending Party will be entitled
to participate in the defense and/or settlement of any Third Party Action at its
own expense with independent counsel of its own choice, at its own expense.

(f)    No Settlement Without Consent. Neither Party shall settle or otherwise
compromise any Third Party Action by admitting that any Presage Patent is
invalid or unenforceable without the other Party’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, and, in the
case of Presage, Presage may not settle or otherwise compromise a Third Party
Action in a way that adversely affects or would be reasonably expected to
adversely affect MEI’s rights and benefits hereunder, without MEI’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. Further, MEI agrees not to settle or otherwise compromise any Third
Party Action or make any admissions or assert any position in such Third Party
Action, in a manner that could adversely affect the Presage Patents, Compound, a
Product, and/or the manufacture, use or sale of a Compound and/or a Product
without Presage’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

6.6 Existing Third Party Agreement; Third Party License Agreements.

(a)    Existing Third Party Agreement.    The obligations of Presage and the
rights of MEI under this Agreement shall be subject to, and limited by, the
terms of the Existing Third Party Agreement that are summarized and identified
on Schedule 1.19.

 

26



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(b)    Third Party License Agreements. If, after the Effective Date, Presage
enters into any Third Party License Agreement, then Presage shall so notify MEI
and the following shall apply: The rights and licenses granted to MEI under this
Agreement with respect to such Third Party License Agreement shall be subject to
MEI (i) agreeing to be bound by the terms of any such Third Party License
Agreement applicable to a sublicensee thereunder and (ii) promptly reimbursing
Presage for any milestones, royalties or other amounts that become owing to such
Third Party by reason of the grant to, or exercise by or under the authority of,
MEI of such rights with respect to such Third Party License Agreement and MEI
shall reimburse Presage for a reasonable portion of any upfront fee or other
similar amounts paid in connection entering into such Third Party License
Agreement that is allocable to the rights granted to MEI under such Third Party
License Agreement hereunder; provided, that, any milestones, royalties or other
amounts owing to such Third Party cannot be disproportionately allocated to the
Compound, Product or MEI’s rights hereunder (e.g., the royalty for Product sales
cannot be greater than the royalty due for any other product under the
agreement) and, in the event of any such disproportion, the Parties shall
reasonably agree regarding a reasonable allocation for purposes of this
Agreement. Upon request by MEI, Presage shall disclose to MEI a true, complete
and correct written description of such payment and other obligations, and MEI’s
obligation to reimburse such amounts following such request shall be limited to
those payment obligations as so disclosed by Presage. In the event MEI does not
promptly agree in writing to reimburse Presage for such amounts upon request
(subject to such amounts being reasonably allocated to the Compound, Product or
MEI’s rights hereunder; provided, that, to the extent a Party believes amounts
have not been reasonably allocated, it shall notify the other Party and the
Parties shall promptly resolve such dispute in accordance with Article 11), or
to be bound by the terms of such Third Party License Agreement applicable to a
sublicensee thereunder, then the rights licensed under such Third Party License
Agreement shall thereafter be deemed excluded from the Presage Patents and/or
Presage Know-How, as applicable, hereunder. The reimbursement made by MEI to
Presage under this Section 6.6(b) may then be treated by MEI as Third Party
Royalties under Section 5.5 above.

 

6.7 Acquisition of Presage. Notwithstanding any provision to the contrary in
this Agreement, Presage Patents, Presage Know-How, Compound and/or Products
shall not include, and Presage or its Affiliate shall not be deemed to Control:
(i) [*CONFIDENTIAL*], and (ii) [*CONFIDENTIAL*]. [*CONFIDENTIAL*].

ARTICLE 7

CONFIDENTIALITY

 

7.1

Confidentiality Obligations. Each Party agrees that, for the Term and for
[*CONFIDENTIAL*] thereafter, such Party shall, and shall ensure that its
Representatives, hold in confidence all Confidential Information disclosed to it
by the other Party pursuant to this Agreement, and the Product Information,
unless such information: (a) is or becomes generally available to the public
other than as a result of disclosure by the recipient or any of its
Representatives; (b) is already known by or in the possession of the recipient
at the time of disclosure by the disclosing Party without

 

27



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  obligations of confidentiality; (c) is independently developed by recipient
without use of or reference to the disclosing Party’s Confidential Information
or the Product Information; or (d) is lawfully obtained by recipient from a
Third Party that has not breached any obligations of confidentiality. The
recipient shall not disclose any of the disclosing Party’s Confidential
Information, or the Product Information, except to the recipient’s
Representatives who need to know such Confidential Information, or the Product
Information, for the purpose of performing the recipient’s obligations, or
exercising its rights, under this Agreement and who are bound by written
obligations of non-use and non-disclosure at least as protective of the
disclosing Party and its Confidential Information, and the Product Information,
as those set forth herein. The recipient shall be responsible for any disclosure
or use of the disclosing Party’s Confidential Information, or the Product
Information, by such Representatives. The recipient shall protect the disclosing
Party’s Confidential Information, and the Product Information, using not less
than the same care with which it treats its own confidential information, but at
all times shall use at least reasonable care. Each Party shall: (i) implement
and maintain appropriate security measures to prevent unauthorized access to, or
disclosure of, the other Party’s Confidential Information and the Product
Information; (ii) promptly notify the other Party of any unauthorized access to
or disclosure of such other Party’s Confidential Information or the Product
Information; and (iii) upon reasonable request, cooperate with such other Party
in the investigation and remediation of any such unauthorized access or
disclosure.

 

7.2 Limited Use and Disclosure. Notwithstanding Section 7.1, a Party may use and
disclose the Confidential Information of the other Party, or the Product
Information, for the purpose of performing its obligations, or exercising its
rights, under this Agreement, including for purposes of: (a) filing or
prosecuting patent applications, subject to the terms of Section 6.3; (b)
prosecuting or defending litigation; (c) conducting pre-clinical studies or
clinical trials pursuant to this Agreement; (d) seeking or maintaining
Regulatory Approval of the Product; or (e) complying with Law, including
securities Law and the rules of any securities exchange or market on which a
Party’s securities are listed or traded.

 

7.3 Required Disclosure. The recipient may disclose the disclosing Party’s
Confidential Information, or the Product Information, to the extent required by
Law or court order; provided, however, that the recipient promptly provides to
the disclosing party prior written notice of such disclosure and, save to the
extent in appropriate in the case of patent applications or otherwise, provides
reasonable assistance in obtaining an order or other remedy protecting the
Confidential Information, or the Product Information, from public disclosure or
limiting the Confidential Information, or the Product Information, so disclosed.

 

7.4

Publications. Presage shall not publish any information pertaining to the
Compound or Product (including the Development or Commercialization thereof)
without the prior written consent of MEI, unless such information has already
been publicly disclosed either prior to the Effective Date or after the
Effective Date through no fault of Presage or otherwise not in violation of this
Agreement or as otherwise permitted pursuant to

 

28



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  Section 7.5 below. MEI shall have the right to make such publications as it
chooses, in its sole discretion, without the approval of Presage.

 

7.5 Press Releases Confidential Terms; and Disclosure. Following the initial
joint press release of the execution of this Agreement, as mutually agreed, each
Party may each disclose to Third Parties the information contained in such press
release without the need for further approval by the other Party and MEI will
not unreasonably withhold, condition or delay, its consent to announcements by
Presage of payments received under this Agreement. Except as otherwise expressly
set forth herein, Presage may not make any subsequent press release or public
announcements regarding this Agreement or any matter covered by this Agreement,
including the Development or Commercialization of Products, without the prior
written consent of MEI. Except as otherwise permitted by this Section 7.5, each
Party agrees not to disclose to any Third Party the terms of this Agreement
without the prior written consent of the other Party hereto, except each Party
may disclose the terms of this Agreement: (a) to advisors (including financial
advisors, attorneys and accountants), actual or potential acquisition partners
or private investors and others on a need-to-know basis (e.g., in the case of
MEI to potential and actual Sublicensees), in each case, under appropriate
confidentiality obligations; and (b) to the extent necessary to comply with
applicable Laws (including securities laws, rules and regulations and with court
orders); provided that in the case of the foregoing clause (b), the Party
required to make such disclosure to comply with Law shall promptly notify the
other Party, (other than in the case where such disclosure is necessary, in the
reasonable opinion of the disclosing Party’s legal counsel, to comply with
securities laws or regulations) use good faith efforts to seek limitations on
the portion of the Agreement that is required to be disclosed and to obtain
confidential treatment for any such disclosure, provide the other Party with the
proposed confidential treatment request with reasonable time for such other
Party to provide comments, and include in such confidential treatment request
all reasonable comments of the other Party. Notwithstanding any provision of
this Agreement to the contrary, (i) Presage shall be permitted to share a
redacted copy of this Agreement with [*CONFIDENTIAL*] (as a licensor of certain
of the Presage Technology) as required by Section 2.2(b) of the Existing Third
Party Agreement; provided, that, MEI shall first have the opportunity to review
and approve such redacted copy as only containing those terms that are
reasonably necessary for [*CONFIDENTIAL*] to determine Presage’s compliance with
the Existing Third Party Agreement, and (ii) MEI shall be permitted to share a
redacted copy (in the form provided by Presage to MEI prior to the Effective
Date) of the Existing Third Party Agreement in accordance with subclauses
(a) and (b) above.

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

8.1

Representations and Warranties. Each Party represents and warrants to the other
Party that, as of the Effective Date: (a) such Party is duly organized and
validly existing under the Laws of the jurisdiction of its incorporation or
organization; (b) such Party has taken all action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement; (c) this Agreement is a legal and

 

29



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  valid obligation of such Party, binding upon such Party and enforceable
against such Party in accordance with the terms of this Agreement, except as
enforcement may be limited by applicable bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium and other laws relating to or affecting
creditors’ rights generally and by general equitable principles; (d) the
execution, delivery and performance of this Agreement by such Party does not
conflict with, breach or create in any Third Party the right to accelerate,
terminate or modify, any agreement or instrument to which such Party is a party
or by which such Party is bound, and does not violate any Law of any
Governmental Body having authority over such Party; and (e) such Party has all
right, power and authority to enter into this Agreement, to perform its
obligations under this Agreement.

 

8.2 Additional Representations and Warranties of Presage. Presage represents and
warrants to MEI that, as of the Effective Date, except as may have been
disclosed in a separate writing from Presage to MEI expressly referencing this
Agreement and exceptions to the representations and warranties in this
Section 8.2:

(i)    no claims have been asserted, or threatened in writing by any Person, nor
to Presage’s Knowledge are there any valid grounds for any claim of any such
kind (a) challenging the validity, effectiveness, enforceability or ownership of
Presage Technology, and/or (b) to the effect that the use, reproduction,
modification, manufacturing, distribution, licensing, sublicensing, sale or any
other exercise of rights in any of Presage Technology infringes or will infringe
on any intellectual property right of any Person;

(ii)    to the Knowledge of Presage, there is no unauthorized use, infringement
or misappropriation of any of Presage Technology by any employee or former
employee of Presage or any other Third Party;

(iii)    the Presage Patents are subsisting and have not been and are not the
subject of any litigation procedure, discovery process, interference, reissue,
reexamination, opposition, appeal proceedings or any other legal dispute;

(iv)    the Presage Patents constitute all Patent Rights practiced by Presage
and its Affiliates, or in which Presage and its Affiliates has any rights, as of
the Effective Date that are necessary or have actually been used for the
Development, manufacture, use or Commercialization of Compound and Product;

(v)    the Presage Know-How constitutes all Know-How practiced by Presage and
its Affiliates, or in which Presage and its Affiliates has any rights, as of the
Effective Date that is necessary or has actually been used for the Development,
manufacture, use or Commercialization of Compound and Product and, to Presage’s
Knowledge, none of the Confidential Information or Product Information relating
to, including constituting, Presage Know-How has been disclosed to any Third
Party other than under appropriate written obligations regarding confidentiality
and non-use by any such Third Party recipients;

 

30



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(vi)    to Presage’s Knowledge, MEI’s and its Affiliates’ and Sublicensees’
practice and use of the inventions claimed in the Presage Patents to Develop,
manufacture, use or Commercialize Compound and Product as permitted herein does
not infringe any intellectual property rights of any Third Party;

(vii)    it has the full right to provide the Presage Inventory to MEI and to
transfer to MEI all right, title and interest in and to the Presage Inventory to
be provided to MEI pursuant to this Agreement;

(viii)    all Representatives of Presage who have performed any research
activities on its behalf regarding Compound or Product have assigned to Presage
the whole of their rights in any intellectual property made, discovered or
developed by them as a result of such research, and no Third Party has any
rights to any such intellectual property;

(ix)    other than pursuant to the Existing Third Party Agreement, Presage
Controls all right, title and interest in and to the Presage Technology and
Presage Technology free and clear of any liens, charges, encumbrances or rights
of others to possession or use;

(x)    Presage has not previously licensed, assigned, transferred, or otherwise
conveyed any right, title or interest in and to the Presage Technology to any
Third Party with respect to Compound or Product;

(xi)    Presage has the right, power and authority to grant to MEI the rights
granted to MEI hereunder with respect to the Existing Third Party Agreement. In
particular, the grant of such sublicense requires no consent, waiver or other
action by any party to the Existing Third Party Agreement and the rights and
obligations of MEI set forth in this Agreement do not contravene nor are they
inconsistent with or in conflict with the terms of any Existing Third Party
Agreement;

(xii)    The Existing Third Party Agreement constitutes the only agreement with
any Third Party pursuant to which Presage has in-licensed, or otherwise obtained
rights, with respect to intellectual property Covering the Compound and Product.
Presage has provided to MEI an accurate, true and complete copy of the Existing
Third Party Agreement, as amended as of the Effective Date and the Existing
Third Party Agreement is in full force and effect and Presage is not in breach
or default in the performance of its obligations under the Existing Third Party
Agreement. Presage has not received any notice from any Third Party of any
breach, default or non-compliance of Presage under the terms of the Existing
Third Party Agreement. There have been no amendments or other modification to
the Existing Third Party Agreement, except as have been disclosed to MEI in
writing;

(xiii)    Presage is not aware of any additional Third Party licenses that have
to be taken now or in the future to guarantee freedom-to-operate to Develop,
manufacture, use and/or Commercialize Products without any limitation;

 

31



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(xiv)    all tangible information and data provided by or on behalf of Presage
to MEI on or before the Effective Date in contemplation of this Agreement was
(when provided) and is (as of the Effective Date), to the extent developed by or
on behalf of Presage, and to the extent developed by or on behalf of
[*CONFIDENTIAL*] to the Knowledge of Presage, true, accurate and complete in all
material respects, and Presage has not intentionally or negligently failed to
disclose, or cause to be disclosed, any material information or data relevant to
the proposed transaction with MEI (including the exercise of MEI’s rights, or
performance of MEI’s obligations, under this Agreement) in its or any of its
Affiliates’ Control or possession or of which it is aware, concerning: (a) the
Presage Patents; (b) the Presage Know-How; (c) the Compound or Product; (d) the
Existing Third Party Agreement (or Presage’s relationship with the counterparty
thereto); or (e) the activities contemplated by this Agreement; in each case,
that would be material to MEI’s decision to enter into this Agreement and to
undertake the commitments and obligations set forth herein;

(xv)    Presage (and its Affiliates) has not employed or otherwise used in any
capacity, and will not employ or otherwise use in any capacity, the services of
any Person debarred under United States law, including under Section 21 USC 335a
or any foreign equivalent thereof, with respect to Compound or Product;

(xvi)    to the extent conducted by or on behalf of Presage, and to the extent
conducted by or on behalf of [*CONFIDENTIAL*] to the Knowledge of Presage, all
research and development (including non-clinical studies and clinical studies)
of the Compound and Product prior to the Effective Date has been conducted in
accordance with all Laws; and

(xvii)    the materials to be provided to MEI hereunder were (and at all times
up until delivery of such materials hereunder shall remain) manufactured,
packaged, labeled, tested, stored and handled in accordance with all Laws. Such
materials are not adulterated or misbranded within the meaning of any Law and
are not articles that could not, under the provisions of Law, be introduced into
interstate commerce. All such materials are free and clear of all encumbrances
(including through lien, charge, security interest, mortgage, encumbrance or
otherwise).

 

8.3 Presage Covenants. Presage covenants to MEI that:

(i)    Presage shall fulfill all of its obligations, including its payment
obligations, under the Existing Third Party Agreement or any Third Party License
Agreement to which Presage is a Party (“Presage Third Party License Agreement”);

(ii)    Presage shall not amend or waive, or take any action or omit to taking
any action that would alter, any of Presage’s rights under any Existing Third
Party Agreement or any Presage Third Party License Agreement in any manner that
adversely affects, or would reasonably be expected to adversely affect, MEI’s
rights and benefits under this Agreement. Presage shall promptly notify MEI of
any default under, termination or amendment of, any Existing Third Party
Agreement or Presage Third Party License Agreement; and

 

32



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(iii)    Presage shall exercise its rights under, and shall use Commercially
Reasonable Efforts to cause the counterparties to, any Existing Third Party
Agreement or any Presage Third Party License Agreement to undertake such actions
as MEI may reasonably request in connection with exercising MEI’s rights under
this Agreement, including enabling MEI to exercise any applicable “stand by”
rights under any such any Existing Third Party Agreement or any Presage Third
Party License Agreement such that MEI directly receives a license from any such
counterparty if Presage were to lose its direct license.

ARTICLE 9

INDEMNIFICATION AND INSURANCE

 

9.1 Indemnification by MEI. MEI shall indemnify, defend and hold Presage and its
Affiliates and each of their respective employees, officers, directors and
agents, as well as [*CONFIDENTIAL*] (in its role as a licensor of certain of the
Presage Technology under the Existing Third Party Agreement) and its Affiliates
and each of their respective directors, officers, employees and agents (the
“Presage Indemnitees”) harmless from and against any and all liability, damage,
loss, cost or expense (including reasonable attorneys’ fees) to the extent
arising out of any Third Party claim, action, proceeding or suit (each, a “Third
Party Claim”) incurred by any Presage Indemnitee to the extent arising from or
occurring as a result of: (a) the gross negligence or willful misconduct of any
of the MEI Indemnitees in connection with this Agreement; (b) the Development,
manufacture, storage, handling, use, packaging, labeling or Commercialization of
the Compound or Product by MEI, its Affiliates or Sublicensees, or MEI’s
performance of its other obligations under this Agreement; or (c) breach by MEI
of any term or condition of this Agreement; provided, however, that MEI’s
obligations pursuant to this Section 9.1 shall not apply to the extent that such
Third Party Claim results from (i) the negligence or willful misconduct of any
of the Presage Indemnitees, or (ii) any breach by Presage of any term or
condition of this Agreement.

 

9.2 Indemnification by Presage. Presage shall indemnify, defend and hold MEI and
its Affiliates and each of their respective agents, employees, officers and
directors (“MEI Indemnitees”) harmless from and against any and all liability,
damage, loss, cost or expense (including reasonable attorneys’ fees) to the
extent arising out of any Third Party Claim incurred by any MEI Indemnitee to
the extent arising from or occurring as a result of: (a) the gross negligence or
willful misconduct of any of the Presage Indemnitee in connection with this
Agreement; (b) the Development, manufacture, storage, handling, use, packaging
or labeling of the Compound or Product by Presage, its Affiliates or
sublicensees (other than MEI); or (c) breach by Presage of any term or condition
of this Agreement; provided, however, that Presage’s obligations pursuant to
this Section 9.2 shall not apply to the extent that such Third Party Claim
results from (i) the negligence or willful misconduct of any of the MEI
Indemnitees or (ii) any breach by MEI of any term or condition of this
Agreement.

 

9.3

Notification of Claims; Conditions to Indemnification Obligations. As a
condition to a Party’s right to receive indemnification under this Article 9, it
shall: (a) promptly notify the other Party as soon as it becomes aware of a
claim or suit for which indemnification

 

33



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  may be sought pursuant hereto; (b) cooperate, and cause the individual
indemnitees to cooperate, with the indemnifying Party in the defense, settlement
or compromise of such claim or suit; and (c) permit the indemnifying Party to
control the defense, settlement or compromise of such claim or suit, including
the right to select defense counsel. In no event, however, may the indemnifying
Party compromise or settle any claim or suit in a manner which admits fault or
negligence on the part of the indemnified Party or any indemnitee without the
prior written consent of the indemnified Party. Each Party shall reasonably
cooperate with the other Party and its counsel in the course of the defense of
any such suit, claim or demand, such cooperation to include without limitation
using reasonable efforts to provide or make available documents, information and
witnesses. The indemnifying Party shall have no liability under this Article 9
with respect to claims or suits settled or compromised without its prior written
consent.

 

9.4 Insurance. During the Term and for a period of [*CONFIDENTIAL*] thereafter,
each Party shall obtain and maintain, at its sole cost and expense, insurance
(including any self-insured arrangements) in types and amounts, that are
reasonable and customary in the United States pharmaceutical and biotechnology
industry for companies engaged in comparable activities. It is understood and
agreed that this insurance shall not be construed to limit either Party’s
liability with respect to its indemnification obligations hereunder. Each Party
will, except to the extent self-insured, provide to the other Party upon request
a certificate evidencing the insurance such Party is required to obtain and keep
in force under this Section 9.4.

 

9.5 No Consequential Damages. EXCEPT WITH RESPECT TO EACH PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 9.1 OR SECTION 9.2, AS APPLICABLE, OR
LIABILITY RESULTING FROM A PARTY’S GROSS NEGLIGENCE, FRAUD OR WILLFUL
MISCONDUCT, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS AFFILIATES BE LIABLE TO
THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING LOSS OF PROFITS, WHETHER IN
CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY
BREACH HEREOF. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL
LIMIT EITHER PARTY FROM SEEKING OR OBTAINING ANY REMEDY AVAILABLE UNDER LAW FOR
ANY BREACH OF BY THE OTHER PARTY OF ITS CONFIDENTIALITY AND NON-USE OBLIGATIONS
UNDER ARTICLE 8.

ARTICLE 10

TERM AND TERMINATION

 

10.1

Term and Expiration. The term of this Agreement (the “Term”) shall commence on
the Effective Date and, unless earlier terminated as provided in this Article
10, shall continue in full force and effect, until the date on which MEI’s
payment obligations hereunder expire; provided, that, on a country-by-country
basis, with respect to those countries subject to the royalty payments in
accordance with Section 5.4, upon the

 

34



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  expiration of the Royalty Term with respect to a given country, this Agreement
and the Term shall be deemed to have expired with respect to such country(ies).

 

10.2 Termination of the Agreement for Convenience. MEI may, at its convenience,
terminate this Agreement in its entirety upon [*CONFIDENTIAL*] prior written
notice to Presage. If at any time following the [*CONFIDENTIAL*] MEI has not
[*CONFIDENTIAL*] (other than because a Regulatory Authority is not authorizing
the conducting of the [*CONFIDENTIAL*] and there are no Products or Compounds
for which [*CONFIDENTIAL*] development activities are being undertaken (and such
cessation of activity is not due to the orders of Regulatory Authorities
throughout the Territory), or with respect to which [*CONFIDENTIAL*]
commercialization activities are being undertaken, by MEI, its Affiliates or
Sublicensees in the Territory for a period of [*CONFIDENTIAL*], Presage may
terminate this Agreement upon written notice to MEI.

 

10.3 Termination upon Material Breach.

(a)    Material Breach. If a Party materially breaches this Agreement, the Party
not in default may give to the breaching Party a written notice specifying the
nature of the default, requiring it to cure such breach, and stating its
intention to terminate this Agreement if such breach is not cured within
[*CONFIDENTIAL*]. If such breach is not cured within [*CONFIDENTIAL*] after the
receipt of such notice, the Party not in default shall be entitled to terminate
this Agreement immediately by written notice to the other Party.

(b)    Presage Cure Period. If Presage is the defaulting party and a breach by
Presage is not cured or disputed within [*CONFIDENTIAL*] of receipt following a
notice from MEI under Section 10.3(a) (the “Cure Period”), MEI may request that
the amounts payable to Presage under Article 5 are adjusted to reflect the
consequences of such breach, as to be agreed by the Parties, and if the Parties
cannot agree, the adjustment shall be, at the discretion of MEI, determined in
accordance with Article 11 below; [*CONFIDENTIAL*].

(c)    Material Breach Dispute. Any dispute regarding an alleged material breach
of this Agreement shall be resolved in accordance with Article 11.

 

10.4 Effects of Expiration and Termination.

(a)    Survival. Notwithstanding the expiration or termination of this
Agreement, the following provisions shall survive: Article 1 (to the extent
necessary to give effect to the other surviving provisions); and Sections 3.6,
5.8, 6.6(a), 7.1, 7.2 ,7.3, 7.5 (provided, that with respect to Sections 7.1,
7.2 ,7.3, and 7.5 only for the period set forth in Section 7.1), Article 9, 10.4
(as applicable), 10.5 (as applicable), 11.1-11.3, 12.11, 12.16, 12.17 (only for
the period set forth in Section 12.17), 12.18 and 12.19. Expiration or
termination of this Agreement shall not relieve the Parties of any liability or
obligation that accrued hereunder prior to the effective date of such expiration
or termination. In addition, expiration or termination of this Agreement shall
not preclude either Party from pursuing

 

35



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

all rights and remedies it may have hereunder or at Law or in equity with
respect to any breach of this Agreement nor prejudice either Party’s right to
seek performance of any obligation.

(b)    Post-Expiration Licenses. As of the effective date of expiration of the
Term with respect to a given country, or this Agreement in its entirety, as
applicable (but not, for clarity, an earlier termination of this Agreement), the
license from Presage to MEI under Section 2.1 shall convert to a fully paid,
royalty free, irrevocable, perpetual, exclusive, and sublicensable license under
the Presage Technology to research, develop, manufacture, use and commercialize
Compound and Product in the Field in such country.

(c)    Post-Termination Transition. Upon termination of MEI’s rights under this
Agreement for any reason other than a termination by MEI under Section 10.3(a)
for Presage’s material breach, this Section 10.4(c) shall apply.

(i)    Presage Inventory. In the event that any Presage Inventory remains, MEI
shall make such Presage Inventory available for Presage to have picked-up at
Presage’s sole cost and expense; provided, that any such remaining Presage
Inventory will be made available “as-is” and with no warranties. MEI will
destroy any remaining Presage Inventory that Presage does not pick-up within
[*CONFIDENTIAL*] of the effective date of termination.

(ii)    Development. In the event there are any on-going clinical trials of any
Product in the Territory, at Presage’s request, MEI agrees to promptly
transition, and Presage agrees to accept, such clinical trials to Presage (or
its designee) and/or to wind-down such clinical trials in accordance with Law
and ethical obligations.

(iii)    Commercialization. MEI and its Affiliates and Sublicensees shall
continue to distribute (but shall not be obligated to market or promote) such
Product(s) in the Territory if Regulatory Approval therefor has been obtained,
in accordance with the terms and conditions of this Agreement, for up to
twelve (12) months following the effective date of any such termination (the
“Wind down Period”); provided, that, the Parties shall enter into a transition
services agreement pursuant to which MEI will continue to distribute such
Product(s) in such country(ies) [*CONFIDENTIAL*]. At Presage’s request, such
transition services agreement shall be negotiated in good faith during the
applicable notice period preceding termination of this Agreement. In any event,
MEI shall, and shall cause its Affiliates and Sublicensees to, cease
distribution of the Product, or any portion thereof, upon [*CONFIDENTIAL*]
notice by Presage requesting that such activities (or portion thereof) be ceased
at any time following the expiration of Wind down Period). Notwithstanding any
other provision of this Agreement, during the Wind down Period, MEI’s rights
with respect to Compound and Product in the Territory shall be non-exclusive and
Presage shall have the right to engage one or more other distributor(s) and/or
licensee(s) of the Compound and Product in the Territory. Any Products sold or
disposed by MEI, its Affiliates and/or Sublicensees, in the Territory during the
Wind down Period shall be subject to payments under and in accordance with
Section 5 above. Within [*CONFIDENTIAL*] of expiration of the Wind down Period,
MEI shall notify Presage of any quantity of Compound and/or

 

36



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Product remaining in MEI’s inventory and Presage shall repurchase any such
quantities of Compound and/or Product, as applicable, from MEI at a price equal
to the supply price paid by MEI for such Compound and/or Product plus
[*CONFIDENTIAL*]; except with respect to any such quantities of such Compound
and/or Product manufactured by MEI (or its contract manufacturer), in respect of
which the price shall be equal to MEI’s actual costs for such quantities of
Compound and/or Product, as applicable, plus [*CONFIDENTIAL*]. In addition, MEI
shall use Commercially Reasonable Efforts to cooperate, at Presage’s sole cost
and expense, to transition to Presage upon Presage’s request any arrangement
with any contractor from which MEI was obtaining supply of any Compound and/or
Product to the extent such arrangement solely pertains to the Compound and/or
Product and no other products of MEI. Notwithstanding anything to the contrary
in this Section 10.4(c)(iii), in the event of a safety or ethical concern
regarding the continued Commercialization or use of the Product, MEI shall not
be obligated to continue Commercializing the Product.

(iv)    Assignment of MAA and Regulatory Approvals. MEI shall assign, or cause
to be assigned, to Presage or its designee (or if not so assignable, at
Presage’s sole election, MEI shall withdraw) all regulatory filings and
registrations (including INDs, MAAs and Regulatory Approvals) for the Compound
and Product in the Territory, including any such regulatory filings and
registrations made or owned by MEI’s Affiliates and/or others under authority of
MEI. In each case, unless otherwise required by any applicable Laws, the
foregoing assignment (or availability) shall be made within [*CONFIDENTIAL*]
after the effective date of any such termination of this Agreement and upon such
assignment Presage hereby grants MEI a non-exclusive right under such filings
and registrations as may be necessary for MEI to continue exercising its rights
and performing its obligations under this Section 10.4(c); provided that, if
Presage does not make an election between the assignment of such regulatory
filings and registrations to it or its designee and the withdrawal of any such
filings and registrations prior to the expiration of such [*CONFIDENTIAL*]
period, then MEI shall have the right to withdraw any such filings and
registrations and shall notify Presage in writing promptly upon such withdrawal.

(v)    Transition. Without limiting the other provisions of this
Section 10.4(c), MEI shall use Commercially Reasonable Efforts for a period of
[*CONFIDENTIAL*] following the effective date of termination to cooperate with
Presage and/or its designee to effect a smooth and orderly transition of the
Compound and Product in the Territory. The Parties will discuss in good faith
the licensing of any Patent Rights and Know-How that MEI Controls as of the
effective date of termination that are related to the Compound and Product;
provided, that neither Party will be under any obligation to enter any such
license. In addition, MEI shall provide to Presage, promptly following Presage’s
request, a copy of all information (including Know-How) generated or Controlled
by MEI, its Affiliates and/or Sublicensees relating to the Compound and/or
Product, or the Development or Commercialization thereof, in the Territory that
is reasonably required by Presage (or its designee) to satisfy regulatory or
other legal reporting requirements with respect to the Compound and/or Product
in any country of the Territory; provided,

 

37



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

that, any such Know-How may be solely used to satisfy regulatory or other legal
reporting requirements.

(vi)    Licenses. Effective as of the notice of any such termination of this
Agreement, at Presage’s election, the Parties shall negotiate in good faith a
license agreement pursuant to which MEI would grant to Presage a royalty
bearing, worldwide, exclusive license (including the right to grant and
authorize sublicenses through multiple tiers) under all Know How and Patents,
and with respect to trademarks used exclusively in connection with the Product,
in each case, Controlled by MEI, its Affiliates and/or Sublicensees as of the
date of termination and that are reasonably necessary to Develop, manufacture,
use, import, export, sell and otherwise Commercialize the Compound and/or
Product (provided, that, any such licensed intellectual property shall be
subject to Section 6.6 applied mutatis mutandis, subject to replacing references
to “Presage” with references to “MEI”). The Parties shall negotiate in good
faith and agree upon a reasonable royalty and milestones to be paid by Presage
to MEI and the other customary terms and conditions for such license; provided
that if the Parties cannot agree regarding the terms of such license within
[*CONFIDENTIAL*] after the effective date of termination, at either Party’s
election, the matter shall be resolved in accordance with Section 11.2 below. In
connection with entering such a license agreement, the Parties will provide for
a technology transfer.

(vii)    Sublicensees. Any Outlicensing Transaction with Third Party
Sublicensees of the Product in the Territory engaged by MEI prior to the
issuance of the relevant notice of termination shall be assigned to Presage
(A) if (1) the relevant Sublicensee is not in material breach of the terms of
the Outlicensing Transaction as of the date of termination of this Agreement;
(2) such Outlicensing Transaction complies with the terms of Section 2.2 above;
and (3) the relevant Sublicensee agrees in a writing delivered to Presage prior
to the effective date of termination that Presage shall have the full right and
authority to enforce the terms of the Outlicensing Transaction against such
Sublicensee (or if such Outlicensing Transaction conflicts with this Agreement,
such writing shall acknowledge and agree that Presage may enforce the terms of
this Agreement against such Sublicensee as if such Sublicensee were MEI); and
(B) subject to the foregoing requirements in clause (A) being satisfied in full,
Presage shall step into the shoes of MEI in such Outlicensing Transaction;
provided, that Presage shall not be obligated to undertake any obligations in
excess of those set forth in this Agreement. However, if a Sublicensee who is a
counterparty to an Outlicensing Transaction does not satisfy the requirements of
clause (A) above, the Outlicensing Transaction shall automatically terminate on
the effective date of termination of this Agreement.

 

10.5 Termination on Bankruptcy or Insolvency; Right of First Negotiation.

(a)    Either Party may terminate this Agreement in its entirety upon written
notice if any Bankruptcy Event has occurred with respect to the other Party.

(b)    Bankruptcy Code. All rights and licenses granted under or pursuant to
this Agreement by Presage are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, if applicable, licenses of right
to

 

38



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that MEI, as licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
Presage Bankruptcy Event, MEI shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in MEI’s
possession, shall be promptly delivered to it (i) following any such
commencement of a bankruptcy proceeding upon MEI’s written request therefor,
unless Presage elects to continue to perform all of its obligations under this
Agreement or (ii) if not delivered under clause (i), following the rejection of
this Agreement by Presage upon written request therefor by MEI. Notwithstanding
the foregoing, in no event shall this Section 10.5(b) be construed to grant to
MEI access to intellectual property that it would not otherwise have had access
to had Presage elected to continue to perform all of its obligations under this
Agreement.

(c)    Right of First Refusal. In addition to the foregoing, in the event of a
Presage Bankruptcy Event, MEI shall, to the extent allowed by Law, have a right
of first refusal to purchase all of Presage’s interest in Compound and Product
and the Presage Technology (the “Right of First Refusal”). The Right of First
Refusal shall operate as follows: (i) Presage (or other authorized
representative of Presage, including a bankruptcy trustee) shall promptly send
to MEI a reasonably detailed written notification of any Presage Bankruptcy
Event; and (ii) Presage (or other authorized representative of Presage,
including a bankruptcy trustee) shall promptly send to MEI a written
notification of any Third Party offer made on Compound, Product or Presage
Technology. For a period of up to [*CONFIDENTIAL*] after MEI receives such
notice (such period, the “Right of First Refusal Notice Period”), MEI shall have
the right to notify Presage of its intention to exercise its Rights of First
Refusal. In the event MEI exercises its Right of First Refusal, the terms of the
Third Party offer shall become binding upon MEI and Presage. For the avoidance
of doubt, Presage shall not enter into any agreement with a Third Party relating
to Presage’s interest in Compound, Product or Presage Technology during the
Right of First Refusal Notice Period.

 

10.6 Termination for Patent Challenge. If MEI or any of its Affiliates or
Sublicensees challenges under any court action or proceeding, or before any
patent office, the validity, patentability or enforceability of any Presage
Patent, or initiates a reexamination of any Presage Patent, or assists any Third
Party to conduct any of the foregoing activities (each, a “Challenge”), Presage
will have the right to terminate this Agreement, in its entirety if such
Challenge is not withdrawn within [*CONFIDENTIAL*] of Presage providing written
notice requesting such withdrawal; provided, that, notwithstanding the
foregoing, Presage shall have no such right to terminate this Agreement in the
case of any claim made by MEI or any of its Affiliates or Sublicensees as a
defense in any lawsuit or administrative proceeding pertaining specifically to
the Compound, Product or Presage Technology initiated by Presage against MEI or
its applicable Affiliate or Sublicensee.

 

39



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

ARTICLE 11

DISPUTE RESOLUTION

 

11.1 Disputes. The Parties recognize that disputes, controversies or claims as
to certain matters may from time to time arise during the Term which relate to
either Party’s rights and/or obligations hereunder or the validity,
enforceability, construction, performance or breach hereof (and including the
applicability of this Article 11 to any such dispute, controversy or claim)
(each a “Dispute”). It is the objective of the Parties to establish under this
Article 11 procedures to facilitate the resolution of Disputes (other than any
disputes relating to matters which under this Agreement MEI has sole
decision-making authority and/or discretion regarding, in which case, such
matter shall be determined by MEI and shall not be part of the dispute
resolution procedure set forth in this Article 11) in an expedient manner by
mutual cooperation and without resort to litigation. Any Dispute shall be first
submitted to the Senior Executives for attempted resolution by good faith
negotiations within [*CONFIDENTIAL*]. In such event, each Party shall cause its
Senior Executives to meet and be available to attempt to resolve such issue. In
the event that the Parties are unable to resolve such dispute through diligent
review and deliberation by the Senior Executives within [*CONFIDENTIAL*] from
the day that one Party had designated the issue as a Dispute in written notice
to the other Party, then either Party may submit such Dispute for resolution by
final, binding arbitration pursuant to Section 11.2.

 

11.2 Arbitration.

(a)    Conduction of the Arbitration. Any arbitration pursuant to this
Section 11.2 shall be conducted pursuant to the Arbitration Rules of the
Judicial Arbitration and Administrations Services, Inc. (or any successor entity
thereof, “JAMS”), except as modified by this Section 11.2. The arbitration shall
be conducted by three arbitrators (the “Arbitrators”), one of whom will be
selected by Presage, one of whom will be selected by MEI, and the third of whom
will be selected by the first two. The Arbitrators shall engage an expert with
experience in the subject matter of the Dispute to advise the Arbitrators in
reaching their decision.

(b)    Arbitration Proceedings. The Parties and the Arbitrators shall use all
reasonable efforts to complete any such arbitration within [*CONFIDENTIAL*]
after the appointment of the Arbitrators. The Arbitrators shall determine what
discovery will be permitted, consistent with the goal of limiting the cost and
time which the Parties must expend for discovery; provided that the Arbitrators
shall permit such discovery as he or she deems necessary to permit an equitable
resolution of the Dispute. The arbitration proceedings and all pleadings,
responses and evidence shall be in the English language. Any evidence originally
in a language other than English shall be submitted with an English translation
accompanied by an original or true copy thereof.

(i)    Notwithstanding the foregoing, with respect to any Disputes arising under
Section 10.4(c)(vi) regarding the terms of any license agreement between Presage
and MEI (including any royalties and milestones payable under such agreement),
the Parties and the Arbitrators shall use all reasonable efforts to complete any
such

 

40



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

arbitration within [*CONFIDENTIAL*], and arbitration with respect to such
Disputes shall be a “baseball” type arbitration, meaning that, each Party shall
prepare a written report setting forth its final position with respect to the
terms of such license agreement and the Arbitrators shall then select one of the
Party’s positions as their final decision. The Arbitrators for a Dispute arising
under Section 10.4(c)(vi) shall not have authority to render any substantive
decision other than to so select the position of either Presage or MEI.

(c)    Decision of the Arbitrator. The Parties agree that decision and/or award
rendered by the Arbitrators shall be the sole, exclusive and binding remedy
between them regarding any Dispute presented to the Arbitrators. Any decision
and/or award of the Arbitrators may be entered in any court of competent
jurisdiction for judicial recognition of the decision and an order of
enforcement. The arbitration proceedings and the decision of the Arbitrators
shall not be made public without the joint consent of the Parties and each Party
shall maintain the confidentiality of such proceedings and decision unless each
Party otherwise agrees in writing; provided that either Party may make such
disclosures as are permitted for Confidential Information of the other Party
under Article 7 above.

(d)    Location; Costs. Unless otherwise mutually agreed by the Parties, the
arbitration proceeding shall be conducted in [*CONFIDENTIAL*]. The Parties agree
that they shall share equally the cost of the arbitration filing and hearing
fees, the cost of the independent expert retained by the Arbitrators, and the
cost of the Arbitrators and administrative fees of JAMS. Each Party shall bear
its own costs and attorneys’ and witnesses’ fees and associated costs and
expenses.

 

11.3 Injunctive Relief. No provision herein shall be construed as precluding a
Party from bringing an action for injunctive relief or other equitable relief
prior to the initiation or completion of the above procedure.

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

12.1 Relationship of the Parties. Nothing in this Agreement is intended or shall
be deemed, for financial, tax, legal or other purposes, to constitute a
partnership, agency, joint venture or employer-employee relationship between the
Parties. Except as may be specifically provided herein, neither Party shall have
any right, power or authority, nor shall they represent themselves as having any
authority to assume, create or incur any expense, liability or obligation,
express or implied, on behalf of the other Party, or otherwise act as an agent
for the other Party for any purpose.

 

12.2

Assignment. Except as expressly provided herein, neither this Agreement nor any
interest hereunder shall be assignable, nor any other obligation delegable, by
either Party without the prior written consent of the other Party (which consent
shall not be unreasonably withheld, conditioned or delayed). Either Party may
assign this Agreement, in whole or in part, to any of its Affiliates or any
Third Party that acquires all or substantially all of the business or assets of
such Party to which this Agreement pertains,

 

41



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  whether by merger, reorganization, consolidation, change of control,
acquisition, sale, or otherwise without the consent of the other Party; provided
that if any such assignment by a Party results in a material adverse tax
consequence to the other Party, then the assigning Party (or the Person to whom
this Agreement is assigned) shall be responsible for the incremental increase in
the taxes due. The assigning Party shall give written notice to the other Party
promptly following any such assignment and the assignee shall agree in writing
to be bound by all obligations of the assigning Party hereunder. This Agreement
shall be binding upon the successors and permitted assigns of the Parties. Any
assignment not in accordance with this Section 12.2 shall be void. If Presage
shall assign or transfer any Presage Technology to any Third Party, Presage
shall also require such Third Party to acknowledge that the applicable Presage
Technology is subject to MEI’s rights under and in accordance with this
Agreement.

 

12.3 Performance and Exercise by Affiliates. Subject to the terms and conditions
of this Agreement, MEI shall have the right to have any of its obligations
hereunder performed, or its rights hereunder exercised, by, any of its
Affiliates and the performance of such obligations by any such Affiliate shall
be deemed to be performance by MEI; provided, however, that MEI shall be
responsible for ensuring the performance of its obligations under this Agreement
and that any failure of any Affiliate performing obligations of MEI hereunder
shall be deemed to be a failure by MEI to perform such obligations and MEI shall
remain responsible to Presage for all activities of its Affiliates to the same
extent as if such activities had been undertaken by MEI itself. For clarity, the
foregoing means that MEI may designate an Affiliate to perform its obligations
hereunder or to be the recipient of Presage’s performance obligations hereunder.

 

12.4 Change of Control. In the event of a Change of Control of Presage in which
a MEI Competitor acquires control (as defined in Section 1.2) of Presage, then
as from the date of such Change of Control, (i) the JSC shall disband and no
longer meet and (ii) MEI shall cease to have any reporting obligations under
Sections 3.1, 3.2 and 3.6 toward Presage or its successor entity.

 

12.5 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement, in
each case, at the reasonable expense of, and to the extent reasonably requested
by, the other Party.

 

12.6 Accounting Procedures. Each Party shall calculate all amounts, and perform
other accounting procedures required, under this Agreement and applicable to it
in accordance with GAAP.

 

12.7

Force Majeure. Neither Party shall be liable to the other Party or be deemed to
have breached or defaulted under this Agreement for failure or delay in the
performance of any of its obligations under this Agreement for the time and to
the extent such failure or delay is caused by or results from acts of God,
earthquake, riot, civil commotion, terrorism, war, strikes or other labor
disputes, fire, flood, failure or delay of transportation, omissions or delays
in acting by a governmental authority, acts of a government or an agency thereof
or judicial orders or decrees or restrictions or any other reason which is

 

42



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  beyond the control of the respective Party. The Party affected by force
majeure shall provide the other Party with full particulars thereof as soon as
it becomes aware of the same (including its best estimate of the likely extent
and duration of the interference with its activities), and will use Commercially
Reasonable Efforts to overcome the difficulties created thereby and to resume
performance of its obligations hereunder as soon as practicable. If the
performance of any such obligation under this Agreement is delayed owing to such
a force majeure for any continuous period of more than [*CONFIDENTIAL*], the
Parties will consult with respect thereto.

 

12.8 No Trademark Rights. Without limiting Section 12.16, no right, express or
implied, is granted by this Agreement to a Party to use in any manner the name
or any other trade name or trademark of the other Party in connection with the
performance of this Agreement or otherwise.

 

12.9 Entire Agreement of the Parties; Amendments. This Agreement, including the
Schedules hereto constitute and contain the entire understanding and agreement
of the Parties respecting the subject matter hereof and cancel and supersede any
and all prior negotiations, correspondence, understandings and agreements
between the Parties, whether oral or written, regarding such subject matter. No
waiver, modification or amendment of any provision of this Agreement shall be
valid or effective unless made in a writing referencing this Agreement and
signed by a duly authorized officer of each Party.

 

12.10 Captions. The captions to this Agreement are for convenience only, and are
to be of no force or effect in construing or interpreting any of the provisions
of this Agreement.

 

12.11 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of New York, excluding application of any conflict of
laws principles that would require application of the Law of a jurisdiction
outside of New York.

 

12.12 Notices and Deliveries. Any notice, request, approval or consent required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been sufficiently given if delivered in person, transmitted by
facsimile (receipt verified), by express courier service (signature required) or
five days after it was sent by registered letter, return receipt requested (or
its equivalent) to the Party to which it is directed at its address or facsimile
number shown below or such other address or facsimile number as such Party shall
have last given by notice to the other Party.

If to MEI, addressed to:

MEI Pharma, Inc.

3611 Valley Centre Drive, Suite 500

San Diego, CA 92130

Attention: Chief Executive Officer

Fax: +1 858-369-7101

With copies to (which shall not constitute notice):

 

43



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

MEI Pharma, Inc.

3611 Valley Centre Drive, Suite 500

San Diego, CA 92130

Attention: General Counsel

Fax: +1 858-369-7101

If to Presage, addressed to:

Presage Biosciences, Inc.

530 Fairview Avenue North, Suite 1000

Seattle, WA 98109

Attn: Chief Executive Officer

 

12.13 Language. The official language of this Agreement and between the Parties
for all correspondence shall be the English language.

 

12.14 Waiver. Neither Party may waive or release any of its rights or interests
in this Agreement except in writing. A waiver by either Party of any of the
terms and conditions of this Agreement, or failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement, in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any other term or condition hereof.
All rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either Party.

 

12.15 Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Law, but if any
provision of this Agreement is held to be prohibited by or invalid under Law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. The Parties
shall make a good faith effort to replace the invalid or unenforceable provision
with a valid one which in its economic effect is most consistent with the
invalid or unenforceable provision.

 

12.16 No Implied License. Except for the rights expressly granted under this
Agreement, no right or license is granted by either Party to the other Party
hereunder whether by implication, estoppel, or otherwise to any know-how, patent
or other intellectual property right owned or controlled by such Party or its
Affiliates. All rights with respect to technology, Know-How or intellectual
property rights that are not specifically granted herein are reserved to the
owner of such technology, Know-How or intellectual property rights. Without
limiting the foregoing, nothing herein shall be deemed to grant to MEI a right
or license to any active pharmaceutical ingredient other than a Compound, nor
any rights in or to the [*CONFIDENTIAL*].

 

12.17

Non-Solicitation. During the term of this Agreement and for a period of
[*CONFIDENTIAL*] after the termination of this Agreement, neither Party will

 

44



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

  directly or indirectly recruit or solicit any employee of the other party, or
induce or attempt to induce any employee of the other Party to terminate his or
her employment with the other party; provided, however, that the foregoing shall
not preclude any Party from: (i) making good faith generalized solicitations for
employees through advertisements, web-based employment services or search firms
and hiring any persons through such solicitations; provided, that such Party
does not encourage or advise such firm to approach any such employee; or
(ii) responding to or hiring any employee of the other Party who contacts it at
his or her own initiative without any prior direct or indirect encouragement or
solicitation (other than as permitted by clause (i) of this Section 12.17).

 

12.18 Interpretation. Unless expressly stated otherwise: (i) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation;” (ii) the word “notice” shall require notice in
writing (whether or not specifically stated) and shall include notices,
consents, approvals and other written communications contemplated under this
Agreement; (iii) the words “hereof,” “herein,” “hereunder,” “hereby” and
derivative or similar words refer to this Agreement (including any Schedules);
(iv) provisions that require that a Party or the Parties “agree,” “consent” or
“approve” or the like shall require that such agreement, consent or approval be
specific and in writing; and (v) references to any specific law, or article,
section or other division thereof, shall be deemed to include the then-current
amendments thereto or any replacement thereof. All references herein to
Articles, Sections, and Schedules shall be deemed references to Articles and
Sections of, and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time. Unless the context otherwise requires, countries shall
include territories.

 

12.19 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, and all of which together will be deemed to be
one and the same instrument. A facsimile or a portable document format (PDF)
copy of this Agreement, including the signature pages, will be deemed an
original.

SIGNATURE PAGE FOLLOWS

 

45



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have executed
this Agreement as of the Effective Date.

 

PRESAGE BIOSCIENCES, INC.     MEI PHARMA, INC. Signature:   /s/ Nathan Caffo    
Signature:   /s/ Daniel P. Gold Printed Name:   Nathan Caffo     Printed Name:  
Daniel P. Gold Title:   President     Title:   President & Chief Executive
Officer



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 1.11

Voruciclib Chemical Structure*[ONE PAGE HAS BEEN REDACTED]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 1.19

Existing Third Party Agreement and Selected Provisions [ONE PAGE HAS BEEN
REDACTED]

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 1.41

Presage Inventory [SEVEN PAGES HAVE BEEN REDACTED]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 1.42

Presage Know-How [SIXTY PAGES HAVE BEEN REDACTED]

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 1.43

Presage Patents [NINE PAGES HAVE BEEN REDACTED]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 2.3, Part 1

Technology Transfer Plan [FOUR PAGES HAVE BEEN REDACTED]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 2.3, Part 2

Certain Agreements Related to the Compound or Product [ONE PAGE HAS BEEN
REDACTED]

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 3.1

POC Plan[TWO PAGES HAVE BEEN REDACTED]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]